Exhibit 10.2
EXECUTION COPY
 
 
STOCKHOLDERS’ AGREEMENT
by and among
EMDEON INC.,
HELLMAN & FRIEDMAN CAPITAL ASSOCIATES VI, L.P.,
HELLMAN & FRIEDMAN CAPITAL EXECUTIVES VI, L.P.,
HFCP VI DOMESTIC AIV, L.P.,
H&F HARRINGTON AIV II, L.P.,
HELLMAN & FRIEDMAN INVESTORS VI, L.P.,
GENERAL ATLANTIC PARTNERS 83, L.P.,
GENERAL ATLANTIC PARTNERS 84, L.P.,
GAP-W, LLC
GAPSTAR, LLC,
GAPCO GMBH & CO. KG,
GAP COINVESTMENTS CDA, L.P.,
GAP COINVESTMENTS III, LLC,
GAP COINVESTMENTS IV, LLC,
(solely for the purposes of Article I, Article V, Section 6.1, Section 6.2,
Section 6.3,
Section 6.4, Section 6.5 and Article VII)
THE MANAGEMENT STOCKHOLDERS NAMED HEREIN
and
(solely for the purposes of Article I, Article V, Section 6.1, Section 6.2,
Section 6.3,
Section 6.4, Section 6.5 and Article VII)
THE ERX STOCKHOLDERS NAMED HEREIN
 
Dated as of August 5, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
            ARTICLE I DEFINITIONS     2  
 
           
Section 1.1
  Certain Definitions     2  
Section 1.2
  Interpretive Provisions     13  
 
            ARTICLE II CORPORATE GOVERNANCE     15  
 
           
Section 2.1
  Board of Directors     15  
Section 2.2
  Conflicting Charter Provisions     21  
Section 2.3
  Controlled Company     21  
 
            ARTICLE III INFORMATION RIGHTS; VCOC RIGHTS     21  
 
           
Section 3.1
  Information Rights; VCOC Rights     21  
 
            ARTICLE IV PRIORITIES UPON TRANSFER     25  
 
           
Section 4.1
  Order of Priorities Among the Institutional Stockholders     25  
 
            ARTICLE V REGISTRATION RIGHTS     27  
 
           
Section 5.1
  Demand Rights     27  
Section 5.2
  Piggyback Registration Rights     30  
Section 5.3
  Form S-3 Registration     32  
Section 5.4
  Shelf Take Downs     36  
Section 5.5
  Selection of Underwriters     38  
Section 5.6
  Withdrawal Rights; Expenses     38  
Section 5.7
  Registration and Qualification     38  
Section 5.8
  Underwriting; Due Diligence     43  
Section 5.9
  Indemnification and Contribution     44  
Section 5.10
  Cooperation; Information by Selling Holder     47  
Section 5.11
  Rule 144     48  
Section 5.12
  Holdback Agreement     48  
Section 5.13
  Suspension of Sales     48  
Section 5.14
  Third Party Registration Rights     49  
 
            ARTICLE VI TRANSFERS     49  
 
           
Section 6.1
  Restrictions on Transfer     49  
Section 6.2
  Transferee Stockholders     51  
Section 6.3
  Tag-Along Right     51  
Section 6.4
  Legend     53  
Section 6.5
  Further Limits on Transfer or Issuance of Class B Shares     54  
 
            ARTICLE VII GENERAL     54  
 
           
Section 7.1
  Certificate of Incorporation     54  

(i)



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 7.2
  Covenants with respect to EBS Master     54  
Section 7.3
  Amendments; Waivers     55  
Section 7.4
  Termination     56  
Section 7.5
  Further Assurances     56  
Section 7.6
  Binding Effect; Assignment     57  
Section 7.7
  Entire Agreement     57  
Section 7.8
  Rights of Stockholders Independent     57  
Section 7.9
  Confidentiality     57  
Section 7.10
  Governing Law     58  
Section 7.11
  Jurisdiction and Venue     59  
Section 7.12
  Specific Enforcement     59  
Section 7.13
  Headings     59  
Section 7.14
  Counterparts     59  
Section 7.15
  Notices     59  
Section 7.16
  Representation By Counsel; Interpretation     61  
Section 7.17
  Severability     61  
Section 7.18
  Expenses     61  
Section 7.19
  Indemnification     61  
Section 7.20
  No Third Party Beneficiaries     62  

Exhibit A    Amended and Restated Certificate of Incorporation of the Company
Exhibit B    By-laws of the Company
Exhibit C    Form of Joinder to Stockholders’ Agreement
Exhibit D    Specified Value and Target

(ii) 



--------------------------------------------------------------------------------



 



STOCKHOLDERS’ AGREEMENT
          This STOCKHOLDERS’ AGREEMENT (as amended, supplemented or restated
from time to time, this “Agreement”) is entered into as of August 5, 2009, by
and among Emdeon Inc., a Delaware corporation (the “Company”), Hellman &
Friedman Capital Associates VI, L.P., a Delaware limited partnership (“HF
Stockholder 1”), Hellman & Friedman Capital Executives VI, L.P., a Delaware
limited partnership (“HF Stockholder 2”), HFCP VI Domestic AIV, L.P., a Delaware
limited partnership (“HF Stockholder 3”), H&F Harrington AIV II, L.P., a
Delaware limited partnership (“HF Stockholder 4”), Hellman & Friedman Investors
VI, L.P., a Delaware limited partnership (“HF Stockholder 5” and, together with
HF Stockholder 1, HF Stockholder 2, HF Stockholder 3 and HF Stockholder 4 and
their respective Permitted Transferees, the “HF Stockholders”), General Atlantic
Partners 83, L.P., a Delaware limited partnership (“GA Stockholder 1”), General
Atlantic Partners 84, L.P., a Delaware limited partnership (“GA Stockholder 2”),
GAP-W,LLC, a Delaware limited liability company (“GA Stockholder 3”), GapStar,
LLC, a Delaware limited liability company (“GA Stockholder 4”), GAPCO GmbH & Co.
KG, a Germany Gesellshaft mit beschränkter Haftung (“GA Stockholder 5”), GAP
Coinvestments CDA, L.P., a Delaware limited partnership (“GA Stockholder 6”),
GAP Coinvestments III, LLC, a Delaware limited liability company (“GA
Stockholder 7”), and GAP Coinvestments IV, LLC, a Delaware limited liability
company (“GA Stockholder 8” and, together with GA Stockholder 1, GA Stockholder
2, GA Stockholder 3, GA Stockholder 4, GA Stockholder 5, GA Stockholder 6, GA
Stockholder 7 and their respective Permitted Transferees, the “GA Stockholders”
and, together with the HF Stockholders, the “Institutional Stockholders”),
(solely for the purposes of Article I, Article V, Section 6.1, Section 6.2,
Section 6.3, Section 6.4, Section 6.5 and Article VII and without any rights or
remedies under any other section hereof) the persons listed on the signature
pages hereof under “Management Stockholders” (together with their respective
Permitted Transferees, the “Management Stockholders”), and (solely for the
purposes of Article I, Article V, Section 6.1, Section 6.2, Section 6.3,
Section 6.4, Section 6.5 and Article VII and without any rights or remedies
under any other section hereof) the persons listed on the signature pages hereof
under “eRx Stockholders” (together with their respective Permitted Transferees,
the “eRx Stockholders”), on the following terms and conditions. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in Section 1.1.
RECITALS
          WHEREAS, EBS Master LLC, a Delaware limited liability company of which
the Company is managing member (“EBS Master”), the HF Stockholders, certain
Affiliates of the GA Stockholders and the eRx Stockholders are parties to the
Fifth Amended and Restated Limited Liability Company Agreement of EBS Master,
dated as of July 2, 2009, as amended by Amendment No. 1, dated as of August 5,
2009 (the “Existing EBS Master LLC Agreement”);
          WHEREAS, Section 7.4 of the Existing EBS Master LLC Agreement requires
the parties to take certain actions in order to effect an initial public
offering by

 



--------------------------------------------------------------------------------



 



the Company, including the execution of this Agreement, Amendment No. 2 to the
Existing EBS Master LLC Agreement, and the Sixth Amended and Restated Limited
Liability Company Agreement of EBS Master (in the form attached as an exhibit to
the Reorganization Agreement, and as executed and delivered by the parties
thereto and as may subsequently be amended, supplemented or restated from time
to time, the “Amended EBS Master LLC Agreement”);
          WHEREAS, in accordance with Section 7.4 of the Existing EBS Master LLC
Agreement, the parties hereto wish to enter into this Agreement to restrict the
transfer of the Shares by, and to provide certain rights, including registration
rights, priorities upon transfer and the right to nominate certain directors of
the Company, for the Institutional Stockholders; and
          WHEREAS, the parties hereto wish to enter into this Agreement to
restrict the transfer of the Shares by, and to provide certain rights, including
registration rights, for the Management Stockholders and the eRx Stockholders.
          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Certain Definitions. As used in this Agreement and any
Schedules and Exhibits that may be attached to this Agreement, the following
definitions shall apply:
          “Affiliate” means, with respect to any specified Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person. The term “affiliated” shall have the correlative meaning. For purposes
of this Agreement, (i) the GA Stockholders, GA LLC and GAP-W shall each be
deemed to be Affiliates of one another, (ii) the HF Stockholders, HF Fund I, HF
Fund II, HF Fund III, HF Fund IV, HF Fund V, HF Fund VI, HF Fund VII and H&F
shall each be deemed to be Affiliates of one another, (iii) no portfolio company
of GA LLC (or its Affiliates) shall be deemed or treated as an Affiliate of the
Company, EBS Master or the GA Stockholders and (iv) no portfolio company of H&F
(or its Affiliates) shall be deemed or treated as an Affiliate of the Company,
EBS Master or the HF Stockholders.
          “Agreement” has the meaning set forth in the preamble.
          “Amended EBS Master LLC Agreement” has the meaning set forth in the
recitals.

2



--------------------------------------------------------------------------------



 



          “beneficially own” and “beneficial owner” shall be as defined in
Rule 13d-3 of the rules promulgated under the Exchange Act.
          “Board” means the Board of Directors of the Company.
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in the City of
New York.
          “Charter” means the Amended and Restated Certificate of Incorporation
and By-laws of the Company, as the same may be amended, supplemented and/or
restated from time to time, copies of which (as in effect on the IPO Date) are
attached hereto as Exhibit A and Exhibit B, respectively.
          “Class A Shares” means the shares of Class A common stock, par value
$0.00001 per share, of the Company, or any other Equity Securities of the
Company into which such stock is reclassified or reconstituted.
          “Class B Shares” means the shares of Class B common stock, par value
$0.00001 per share, of the Company, or any other Equity Securities of the
Company into which such stock is reclassified or reconstituted (other than by
Exchange).
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time (or any corresponding provisions of succeeding law.)
          “Company” has the meaning set forth in the preamble.
          “Company Securities” means Other Securities sought to be included in a
registration for the Company’s account.
          “Confidential Information” has the meaning set forth in Section 7.9.
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by contract, credit
arrangement or otherwise.
          “Credit Facilities” means (i) the First Lien Credit Agreement, dated
as of November 16, 2006, by and among GA EBS Merger, LLC, as borrower,
Medifax-EDI Holding Company, as additional borrower, EBS Master, as parent, the
lenders party thereto, Citibank, N.A., as administrative agent, collateral
agent, Swingline Lender and Issuing Bank, Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc., as joint lead arrangers, Deutsche Bank Trust
Company Americas, as syndication agent and Bear Stearns Corporate Lending Inc.,
as documentation agent, as amended by Amendment No. 1 dated as of March 9, 2007
and Amendment No. 2 dated as of July 7, 2009, and as the

3



--------------------------------------------------------------------------------



 



same may be further amended, supplemented and/or restated from time to time and
(ii) Second Lien Credit Agreement, dated as of November 16, 2006, by and among
GA EBS Merger, LLC, as borrower, Medifax-EDI Holding Company, as additional
borrower, EBS Master, as parent, the lenders party thereto, Citibank, N.A., as
administrative agent, collateral agent, Swingline Lender and Issuing Bank,
Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as joint lead
arrangers, Deutsche Bank Trust Company Americas, as syndication agent and Bear
Stearns Corporate Lending Inc., as documentation agent, as amended by Amendment
No. 1 dated as of July 7, 2009, and as the same may further be amended,
supplemented and/or restated from time to time.
          “Demand” has the meaning set forth in Section 5.1(a).
          “Demand Registration” has the meaning set forth in Section 5.1(a).
          “DGCL” means the General Corporation Law of the State of Delaware, as
amended from time to time (or any corresponding provisions of succeeding law).
          “Director” means any of the individuals elected or appointed to serve
on the Board.
          “Disclosure Package” means (i) the preliminary prospectus, (ii) each
Free Writing Prospectus and (iii) all other information that is deemed, under
Rule 159 under the Securities Act, to have been conveyed to purchasers of
securities at the time of sale (including a contract of sale).
          “EBS Master” has the meaning set forth in the recitals.
          “Equity Securities” means (i) with respect to a partnership, limited
liability company or similar Person, any and all units, interests, rights to
purchase, warrants, options or other equivalents of, or other ownership
interests in, any such Person as well as debt or equity instruments convertible,
exchangeable or exercisable into any such units, interests, rights or other
ownership interests and (ii) with respect to a corporation, any and all shares,
interests, participation or other equivalents (however designated) of corporate
stock, including all common stock and preferred stock, or warrants, options or
other rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.
          “eRx Permitted Transferee” means any of (i) a trust established by or
for the benefit of an eRx Stockholder of which only such eRx Stockholder and his
or her immediate family members are beneficiaries, (ii) any Person established
for the benefit of, and beneficially owned solely by, an entity eRx Stockholder
or the sole individual direct or indirect owner of an entity eRx Stockholder,
(iii) upon an individual eRx Stockholder’s death, an executor, administrator or
beneficiary of the estate of the deceased eRx Stockholder, (iv) with respect to
Class A Shares held by Lyle Holdings, LP, Mark Lyle (and upon his death, an
executor, administrator or beneficiary of his estate) or a trust established by
or for the benefit of Mark Lyle of which only Mark Lyle and his or her immediate
family members are beneficiaries, and (v) with respect to

4



--------------------------------------------------------------------------------



 



Class A Shares held by National Health Systems, Inc. (“NHS”) any controlled
Affiliate of NHS, Ken Hill or his immediate family members for so long as such
Person remains a controlled Affiliate of NHS, Ken Hill or his immediate family
members.
          “eRx Shares” means any Shares held by an eRx Stockholder or eRx
Permitted Transferee.
          “eRx Stockholders” has the meaning set forth in the preamble.
          “Escrow Agreement” means the Escrow Agreement, dated as of July 2,
2009, by and among Longhorn Members Representative, LLC, EBS Master, Envoy LLC,
and U.S. Bank National Association, as escrow agent.
          “Escrowed Shares” means Shares held in accordance with the Escrow
Agreement.
          “Exchange” means an exchange of Shares pursuant to Section 3.7 of the
Amended EBS Master LLC Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time (or any corresponding provisions of succeeding law).
          “Existing EBS Master LLC Agreement” has the meaning set forth in the
recitals.
          “FINRA” means the Financial Industry Regulatory Authority, or any
successor self-regulatory organization.
          “Form S-3” means such form under the Securities Act as is in effect on
the date hereof or any successor form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
          “Form S-3 Registration Statement” has the meaning set forth in
Section 5.3(c).
          “Form S-3 Shelf Registration Statement” has the meaning set forth in
Section 5.3(c).
          “Free Writing Prospectus” means any “free writing prospectus,” as
defined in Rule 405 under the Securities Act.
          “GA LLC” means General Atlantic LLC, a Delaware limited liability
company.
          “GA Permitted Transferee” means any investment fund Affiliated with a
GA Stockholder that was formed to make or hold multiple investments and not
formed

5



--------------------------------------------------------------------------------



 



for the specific purpose of making or facilitating an investment in the Company,
provided that the direct or indirect investment in the Company by such fund will
not constitute a larger percentage of such fund’s aggregate investments than the
agreement of limited partnership or operating agreement of such fund would
permit.
          “GA Registration Party” means, collectively, those persons listed in
clause (i) of the definition of “Registration Party.”
          “GA Stockholder 1” has the meaning set forth in the preamble.
          “GA Stockholder 2” has the meaning as set forth in the preamble.
          “GA Stockholder 3” has the meaning as set forth in the preamble.
          “GA Stockholder 4” has the meaning as set forth in the preamble.
          “GA Stockholder 5” has the meaning as set forth in the preamble.
          “GA Stockholder 6” has the meaning as set forth in the preamble.
          “GA Stockholder 7” has the meaning as set forth in the preamble.
          “GA Stockholder 8” has the meaning as set forth in the preamble.
          “GA Stockholders” has the meaning set forth in the preamble.
          “GAAP” means United States generally accepted accounting principles
and practices in effect from time to time.
          “GAP-W” means GAP-W, LLC, a Delaware limited liability company.
          “Governmental Entity” means any federal, national, supranational,
state, provincial, local, foreign or other government, governmental, stock
exchange, regulatory or administrative authority, agency or commission or any
court, tribunal, or judicial or arbitral body.
          “H&F” means Hellman & Friedman LLC, a Delaware limited liability
company.
          “HF Fund I” means, collectively, Hellman & Friedman Capital Partners,
L.P., a California limited partnership, and the parallel funds and alternative
investment vehicles related thereto, all of which are directly or indirectly
controlled by H&F or Affiliates of H&F.
          “HF Fund II” means, collectively, Hellman & Friedman Capital Partners
II, L.P., a California limited partnership, and the parallel funds and
alternative investment vehicles related thereto, all of which are directly or
indirectly controlled by H&F or Affiliates of H&F.

6



--------------------------------------------------------------------------------



 



          “HF Fund III” means, collectively, Hellman & Friedman Capital Partners
III, L.P., a California limited partnership, and the parallel funds and
alternative investment vehicles related thereto, all of which are directly or
indirectly controlled by H&F or Affiliates of H&F.
          “HF Fund IV” means, collectively, Hellman & Friedman Capital Partners
IV, L.P., a California limited partnership, and the parallel funds and
alternative investment vehicles related thereto, all of which are directly or
indirectly controlled by H&F or Affiliates of H&F.
          “HF Fund V” means, collectively, Hellman & Friedman Capital Partners
V, L.P., a Delaware limited partnership, and the parallel funds and alternative
investment vehicles related thereto, all of which are directly or indirectly
controlled by H&F or Affiliates of H&F.
          “HF Fund VI” means, collectively, Hellman & Friedman Capital Partners
VI, L.P., a Delaware limited partnership, and the parallel funds and alternative
investment vehicles related thereto, all of which are directly or indirectly
controlled by H&F or Affiliates of H&F.
          “HF Fund VII” means, collectively, Hellman & Friedman Capital Partners
VII, L.P., a Cayman Islands exempted limited partnership, and the parallel funds
and alternative investment vehicles related thereto, all of which are directly
or indirectly controlled by H&F or Affiliates of H&F, and any successor fund
thereto so long as such successor fund is directly or indirectly controlled by
H&F or Affiliates of H&F.
          “HF Funds” means HF Fund I, HF Fund II, HF Fund III, HF Fund IV, HF
Fund V, HF Fund VI, and HF Fund VII.
          “HF Permitted Transferee” means any investment fund Affiliated with an
HF Stockholder that was formed to make or hold multiple investments and not
formed for the specific purpose of making or facilitating an investment in the
Company (or, in the case of “alternative investment vehicles” formed by, and
that have the same partners with the same proportionate interests as an HF Fund,
the HF Fund was formed to make multiple investments and not formed for the
specific purpose of making or facilitating an investment in the Company),
provided that the direct or indirect investment in the Company by such fund will
not constitute a larger percentage of such fund’s aggregate investments than the
agreement of limited partnership of such fund would permit.
          “HF Registration Party” means, collectively, those persons listed in
clause (ii) of the definition of “Registration Party.”
          “HF Stockholder 1” has the meaning set forth in the preamble.
          “HF Stockholder 2” has the meaning set forth in the preamble.
          “HF Stockholder 3” has the meaning set forth in the preamble.

7



--------------------------------------------------------------------------------



 



          “HF Stockholder 4” has the meaning set forth in the preamble.
          “HF Stockholder 5” has the meaning set forth in the preamble.
          “HF Stockholders” has the meaning set forth in the preamble.
          “Holder” means any Person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with
Section 5.1(c).
          “Indemnified Liabilities” has the meaning set forth in Section 7.19.
          “Indemnified Parties” has the meaning set forth in Section 7.19.
          “Independent Director” means a Director who is, as of the date of such
Director’s election or appointment and as of any other date on which the
determination is being made, an NYSE Independent Director and an SEC Independent
Director.
          “Initial Post-IPO Period” has the meaning set forth in
Section 2.1(d)(i).
          “Initiating Shelf Holder” has the meaning set forth in Section 5.4(a).
          “Institutional Stockholders” has the meaning set forth in the preamble
and shall also include any Person that executes this Agreement as an
Institutional Stockholder, and any other Person who shall become a party to or
bound by this Agreement as an additional or substituted Institutional
Stockholder as set forth herein, that has not made a disposition of all Shares
held by such Person.
          “IPO” means the first Public Offering of Class A Shares in a firm
commitment underwriting.
          “IPO Date” means the date on which the IPO is consummated.
          “IPO Registration Statement” means the initial registration statement
filed under the Securities Act with respect to the IPO.
          “Law” means any federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).
          “Legal Action” has the meaning set forth in Section 7.11.
          “Liability” means any liability or obligation, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated and whether due or to become due, regardless of when
asserted.
          “Liquidating Events” has the meaning attributed to such term in the
Amended EBS Master LLC Agreement.

8



--------------------------------------------------------------------------------



 



          “Management Permitted Transferee” means any of (i) a trust established
by or for the benefit of a Management Stockholder of which only such Management
Stockholder and his or her immediate family members are beneficiaries, (ii) any
Person established for the benefit of, and beneficially owned solely by, an
entity Management Stockholder or the sole individual direct or indirect owner of
an entity Management Stockholder, and (iii) upon an individual Management
Stockholder’s death, an executor, administrator or beneficiary of the estate of
the deceased Management Stockholder.
          “Management Shares” means any Shares held by a Management Stockholder
or a Management Permitted Transferee.
          “Management Stockholders” has the meaning set forth in the preamble.
          “Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 5.4(b).
          “Non-Marketed Underwritten Shelf Take-Down” has the meaning set forth
in Section 5.4(c).
          “Non-Marketed Underwritten Shelf Take-Down Notice” has the meaning set
forth in Section 5.4(d).
          “NYSE” means the New York Stock Exchange or other stock exchange or
securities market on which the Class A Shares are at any time listed or quoted.
          “NYSE Independent Director” means a Director who qualifies, as of the
date of such Director’s election or appointment to the Board and as of any other
date on which the determination is being made, as an “Independent Director”
under the listing requirements of the NYSE, as amended from time to time, as
determined by the Board without the vote of such Director.
          “Ordinary S-3 Registration Statement” has the meaning set forth in
Section 5.3(e).
          “Other Securities” means securities of the Company sought to be
included in a registration other than Registrable Securities.
          “Other Stockholder” has the meaning set forth in Section 6.3(a).
          “Permitted Transferees” means, collectively, the GA Permitted
Transferees, HF Permitted Transferees, Management Permitted Transferees and eRx
Permitted Transferees.
          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

9



--------------------------------------------------------------------------------



 



          “Piggyback Notice” has the meaning set forth in Section 5.2(a).
          “Plan Asset Regulations” means the regulations issued by the U.S.
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations, or any successor regulations as the same may
be amended from time to time.
          “Pro Rata Commencement Time” has the meaning set forth in
Section 4.1(a)(i)(A).
          “Pro Rata Take-Down Portion” has the meaning set forth in
Section 5.4(f).
          “Public Offering” means a public offering of Class A Shares pursuant
to an effective registration statement (other than on Form S-4, Form S-8 or
their respective equivalents) filed by the Company under the Securities Act.
          “Registrable Securities” means Class A Shares owned by the
Institutional Stockholders, Management Stockholders and eRx Stockholders,
including any Class A Shares issuable or issued upon conversion or exchange of
other securities of the Company or any of its Subsidiaries (including, for the
avoidance of doubt, any Class A Shares issuable upon exchange of Units and the
corresponding Class B Shares), until (i) a registration statement covering such
Class A Shares has been declared effective by the SEC and such Class A Shares
have been disposed of pursuant to such effective registration statement,
(ii) such Class A Shares are sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met or (iii) such Class A Shares are otherwise
Transferred, the Company has delivered a new certificate or other evidence of
ownership for such Class A Shares not bearing the legend required pursuant to
this Agreement and such Class A Shares may be resold without limitation or
subsequent registration under the Securities Act; provided, that Registrable
Securities shall not include restricted securities that have not yet vested or
Escrowed Shares.
          “Registration Expenses” means any and all expenses incident to
performance of or compliance with any registration of securities pursuant to
Article V, including (i) the fees, disbursements and expenses of the Company’s
counsel and accountants, including for special audits and comfort letters;
(ii) all expenses, including filing fees, in connection with the preparation,
printing and filing of the registration statement, any preliminary prospectus or
final prospectus, any other offering document and amendments and supplements
thereto and the mailing and delivering of copies thereof to any underwriters and
dealers; (iii) the cost of printing or producing any underwriting agreements and
blue sky or legal investment memoranda and any other documents in connection
with the offering, sale or delivery of the securities to be disposed of;
(iv) all expenses in connection with the qualification of the securities to be
disposed of for offering and sale under state securities laws, including the
fees and disbursements of counsel for the underwriters and the Selling Holders
in connection with such qualification and in connection with any blue sky and
legal investment surveys; (v) the filing fees incident to securing any required
review by FINRA of the terms of the

10



--------------------------------------------------------------------------------



 



sale of the securities to be disposed of; (vi) transfer agents’ and registrars’
fees and expenses and the fees and expenses of any other agent or trustee
appointed in connection with such offering; (vii) all security engraving and
security printing expenses; (viii) all fees and expenses payable in connection
with the listing of the securities on any securities exchange or automated
interdealer quotation system or the rating of such securities; (ix)all expenses
with respect to road shows that the Company is obligated to pay pursuant to
Section 5.7(o); (x) the reasonable fees and expenses of counsel for each of the
Registration Parties participating in the registration incurred in connection
with any such registration; and (xi) any other fees and disbursements of
underwriters customarily paid by the Selling Holders, but excluding underwriting
discounts and commissions and transfer taxes, if any (which underwriting
discounts and commissions and transfer taxes shall be borne by the Selling
Holders and, if selling securities in such offering, the Company, pro rata in
accordance with the total amount of securities sold in such offering by each
such Person in accordance with Section 5.6(b)).
          “Registration Party” means any of: (i) any GA Stockholder or any of
its respective Transferees under Section 5.1(c) holding Registrable Securities,
(ii) any HF Stockholder or any of its respective Transferees under
Section 5.1(c) holding Registrable Securities, (iii) any Management Stockholder
or Management Permitted Transferee holding Registrable Securities and (iv) and
any eRx Stockholder or eRx Permitted Transferee holding Registrable Securities.
          “Reorganization Agreement” means the Reorganization Agreement, dated
as of August 4, 2009, by and among the Company, EBS Acquisition II, LLC, Hellman
& Friedman Capital Associates VI, L.P., Hellman & Friedman Capital Executives
VI, L.P., HFCP VI Domestic AIV, L.P., H&F Harrington AIV I, L.P., H&F GP,
Harrington, H&F AIV II, GA Pubco Sub, HF Pubco Sub, Plan Member, the eRx
Stockholders and EBS Master, as it may be amended, supplemented or restated from
time to time.
          “Sale Notice” has the meaning set forth in Section 6.3(b).
          “SEC” means the Securities and Exchange Commission, or any successor
agency.
          “SEC Independent Director” means a Director who qualifies, as of the
date of such Director’s election or appointment to the Board and as of any other
date on which the determination is being made, as an “Independent Director”
under Rule 10A-3 under the Exchange Act as well as any other requirement of the
U.S. securities laws which is then applicable to the Company, as determined by
the Board without the vote of such Director.
          “Second Post-IPO Period” has the meaning set forth in
Section 2.1(d)(i).
          “Securities Act” means the Securities Act of 1933, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

11



--------------------------------------------------------------------------------



 



          “Selling Holders” means, with respect to any registration statement,
any Registration Party whose Registrable Securities are included therein.
          “Shares” means any shares of common stock of the Company, including
the Class A Shares, the Class B Shares and any Shares issued in exchange for
shares of any Subsidiaries of the Company, and shall also include any Equity
Security issued in respect of or in exchange for Shares, whether by way of
dividend or other distribution, split, recapitalization, merger, rollup
transaction, consolidation, conversion or reorganization.
          “Shelf Holder” means any holder of Registrable Securities that are
included in the Form S-3 Shelf Registration Statement.
          “Shelf Take-Down” has the meaning set forth in Section 5.4(a).
          “Stockholders” means, collectively, the Institutional Stockholders,
Management Stockholders and eRx Stockholders.
          “Subsidiary” means, with respect to any specified Person, any other
Person with respect to which such specified Person (i) has, directly or
indirectly, the power, through the ownership of securities or otherwise, to
elect a majority of directors or similar managing body or (ii) beneficially
owns, directly or indirectly, a majority of such Person’s Equity Securities.
Notwithstanding the foregoing, EBS Master will be considered a Subsidiary of the
Company for as long as the Company directly or indirectly owns any Units of EBS
Master.
          “Tag-Along Notice” has the meaning set forth in Section 6.3(b).
          “Tag-Along Right” has the meaning set forth in Section 6.3(a).
          “Tag-Along Sale Transaction” has the meaning set forth in
Section 6.3(a).
          “Tag-Along Seller” has the meaning set forth in Section 6.3(a).
          “Tax Distribution” has the meaning attributed to such term in the
Amended EBS Master LLC Agreement.
          “Transfer” means, as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, as a verb, voluntarily or involuntarily,
directly or indirectly (whether through a change of control of the Transferor or
any Person that controls the Transferor, the issuance or transfer of Equity
Securities of the Transferor or any Person that controls the Transferor, by
operation of law or otherwise), to transfer, sell, pledge or hypothecate or
otherwise dispose of; provided, that (i) a change in the relative equity
ownership in GA LLC or H&F among the individual officers, directors, managers,
partners or other

12



--------------------------------------------------------------------------------



 



individual controlling persons of GA LLC or H&F, as applicable (in each case, as
compared to the relative equity ownership thereof as of the Effective Date),
shall not of itself constitute a “Transfer,” (ii) a pledge by GAP LP, GA LLC,
GAP Coinvestments III, GAP Coinvestments IV, GapStar, Gmbh Coinvestment or GAP-W
(collectively, the “GA Entities”) or their controlled Affiliates of Equity
Securities of the Company under any credit facility of a GA Entity shall not of
itself constitute a “Transfer,” and (iii) a pledge by any HF Stockholder or its
controlled Affiliates of Common Stock under any credit facility of an HF
Stockholder shall not of itself constitute a “Transfer.” For the avoidance of
doubt, (a) any Transfer, directly or indirectly, of any Equity Securities of any
GA Stockholder to any Person that is not a partner or member of a GA Entity
shall be considered a Transfer by the GA Stockholder, (b) any Transfer, directly
or indirectly, of any Equity Securities of any HF Stockholder to any Person that
is not a partner in HF Fund VI shall be considered a Transfer by the HF
Stockholder, (c) any assignment of Equity Securities of any of the GA Entities
or HF Fund VI that results in a Person holding directly or indirectly Equity
Securities in a GA Stockholder or an HF Stockholder will not be considered a
Transfer, and (d) any assignment of Equity Interests of NHS among Ken Hill and
his family members will not be considered a Transfer. The terms “Transferee,”
“Transferor,” “Transferred,” and other forms of the word “Transfer” shall have
the correlative meanings.
          “Underwritten Shelf Take-Down” has the meaning set forth in
Section 5.4(b).
          “Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 5.4(b).
          “VCOC Equityholder” has the meaning set forth in Section 3.1(c).
          “Voting Power” means the aggregate number of votes authorized by the
Company’s Amended and Restated Certificate of Incorporation, as it may be
amended, supplemented or restated from time to time, to be cast in the election
of directors by the holders of all outstanding securities of the Company
entitled to vote in the election of a majority of the directors of the Company.
          Section 1.2 Interpretive Provisions. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
          (a) the terms defined in Section 1.1 have the meanings assigned to
them in Section 1.1 and are applicable to the singular as well as the plural
forms of such terms;
          (b) all accounting terms not otherwise defined herein have the
meanings assigned under the United States generally accepted accounting
principles and practices in effect from time to time;

13



--------------------------------------------------------------------------------



 



          (c) all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) dollars and all payments hereunder shall
be made in United States dollars;
          (d) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
          (e) the word “or” is not exclusive and whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”;
          (f) pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms;
          (g) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
          (h) if any GA Stockholder shall hereafter Transfer any of its Shares
to any of the GA Permitted Transferees in accordance with Section 6.1, the term
“GA Stockholder” shall mean the GA Stockholders and such GA Permitted
Transferees, taken together, and any right, obligation or action that may be
exercised or taken at the election of the GA Stockholders may be exercised or
taken at the election of the GA Stockholders and such GA Permitted Transferees
who, collectively, hold a majority of all of the Voting Power held by the GA
Stockholders and the GA Permitted Transferees;
          (i) if any HF Stockholder shall hereafter Transfer any of its Shares
to any of the HF Permitted Transferees in accordance with Section 6.1, the term
“HF Stockholder” shall mean the HF Stockholders and such HF Permitted
Transferees, taken together, and any right, obligation or action that may be
exercised or taken at the election of the HF Stockholders may be exercised or
taken at the election of the HF Stockholders and such HF Permitted Transferees
who, collectively, hold a majority of all of the Voting Power held by the HF
Stockholders and the HF Permitted Transferees;
          (j) if any Management Stockholder shall hereafter Transfer any of its
Shares to any of the Management Permitted Transferees in accordance Section 6.1,
the term “Management Stockholder” shall mean the Management Stockholders and
such Management Permitted Transferees, taken together, and any right, obligation
or action that may be exercised or taken at the election of the Management
Stockholders may be exercised or taken at the election of the Management
Stockholders and such Management Permitted Transferees who, collectively, hold a
majority of all of the Voting Power held by the Management Stockholders and the
Management Permitted Transferees; and
          (k) if any eRx Stockholder shall hereafter Transfer any of its Shares
to any of the eRx Permitted Transferees in accordance Section 6.1, the term “eRx
Stockholder” shall mean the eRx Stockholders and such eRx Permitted Transferees,
taken together, and any right, obligation or action that may be exercised or
taken at the election

14



--------------------------------------------------------------------------------



 



of the eRx Stockholders may be exercised or taken at the election of the eRx
Stockholders and such eRx Permitted Transferees who, collectively, hold a
majority of all of the Voting Power held by the eRx Stockholders and the eRx
Permitted Transferees.
ARTICLE II
CORPORATE GOVERNANCE
          Section 2.1 Board of Directors.
          (a) Size. On and after the IPO Date, the Board shall consist of nine
Directors; provided, that the Board shall further increase the number of
Independent Directors to the extent necessary to comply with applicable Law and
the NYSE rules. If the number of Directors on the Board is increased pursuant to
the proviso of the immediately preceding sentence, then the GA Stockholders and
the HF Stockholders shall agree to proportionate increases to the number of
Directors that each is entitled to nominate as set forth in Section 2.1(b) after
giving effect to all such increases to the size of the Board.
          (b) Composition. Subject to Section 2.1(a), the rights of the GA
Stockholders and the HF Stockholders to nominate Directors shall be as follows:

  (i)   So long as the GA Stockholders in the aggregate beneficially own a
number of Class A Shares equal to (x) more than 40% of the aggregate number of
Class A Shares outstanding immediately prior to the consummation of the IPO
(excluding Management Shares and eRx Shares but including all Class A Shares
issuable to the HF Stockholders in exchange for Class B Shares and Units), they
shall be entitled to nominate three Directors, (y) not more than 40% but more
than 20% of the aggregate number of Class A Shares outstanding immediately prior
to the consummation of the IPO (excluding Management Shares and eRx Shares but
including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units), they shall be entitled to nominate two Directors and
(z) not more than 20% but more than 5% of the aggregate number of Class A Shares
outstanding immediately prior to the consummation of the IPO (excluding
Management Shares and eRx Shares but including all Class A Shares issuable to
the HF Stockholders in exchange for Class B Shares and Units), they shall be
entitled to nominate one Director.     (ii)   So long as the HF Stockholders in
the aggregate beneficially own a number of Class A Shares (including Class A
Shares issuable to the HF Stockholders in exchange for Class B Shares and Units)
equal to (x) more

15



--------------------------------------------------------------------------------



 



      than 20% of the aggregate number of Class A Shares outstanding immediately
prior to the consummation of the IPO (excluding Management Shares and eRx Shares
but including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units), they shall be entitled to nominate two Directors and
(y) not more than 20% but more than 5% of the aggregate number of Class A Shares
outstanding immediately prior to the consummation of the IPO (excluding
Management Shares and eRx Shares but including all Class A Shares issuable to
the HF Stockholders in exchange for Class B Shares and Units), they shall be
entitled to nominate one Director. Unless otherwise agreed by the HF
Stockholders, the Board nomination rights provided in this Section 2.1(b)(ii)
will be exercised by the HF Stockholders as follows: HF Stockholder 3 will
nominate the first Director and HF Stockholder 4 will nominate the second
Director.     (iii)   In connection with each election of directors, the HF
Stockholders and the GA Stockholders will have the right to jointly nominate one
Director who must be an Independent Director and will cooperate and take all
reasonable actions necessary to jointly nominate such Independent Director;
provided, that at any time after the date hereof (A) if the HF Stockholders are
no longer entitled to nominate at least one Director pursuant to this
Section 2.1(b) but the GA Stockholders are entitled to nominate at least one
Director pursuant to this Section 2.1(b), then the GA Stockholders shall have
the sole right to nominate such Independent Director by delivering a written
notice to the Company and the HF Stockholders, (B) if the GA Stockholders are no
longer entitled to nominate at least one Director pursuant to this
Section 2.1(b) but the HF Stockholders are entitled to nominate at least one
Director pursuant to this Section 2.1(b), then the HF Stockholders shall have
the sole right to nominate such Independent Director by delivering a written
notice to the Company and the GA Stockholders, and (C) if neither the GA
Stockholders, on the one hand, nor the HF Stockholders, on the other hand, are
entitled to nominate at least one Director pursuant to this Section 2.1(b), then
neither the GA Stockholders nor the HF Stockholders shall have the right to
nominate an Independent Director.     (iv)   The Company hereby agrees (A) to
include the nominees of the GA Stockholders and the HF Stockholders nominated

16



--------------------------------------------------------------------------------



 



    pursuant to this Section 2.1(b) as the nominees to the Board on each slate
of nominees for election of the Board proposed by management of the Company,
(B) to recommend the election of such nominees to the shareholders of the
Company and (C) without limiting the foregoing, to otherwise use its reasonable
best efforts to cause such nominees to be elected to the Board.

          (c) Nominations. The initial Director nominees of the GA Stockholders
are Mark Dzialga, Jonathan Korngold, and Tracy Bahl. The initial Director
nominees of the HF Stockholders are Philip Hammarskjold and Allen Thorpe. The
initial Independent Director jointly nominated by the HF Stockholders and the GA
Stockholders in accordance with Section 2.1(b)(iii) is James Kever. The
remaining initial directors of the Company are Dinyar Devitre, George Lazenby
and Philip Pead, none of whom are nominees of either the GA Stockholders or the
HF Stockholders. With respect to any Director to be nominated by the
Institutional Stockholders other than the initial Directors listed above, an
Institutional Stockholder shall nominate its Director or Directors by delivering
to the Company its written statement at least 30 days prior to the one-year
anniversary of the preceding annual meeting nominating its Director or Directors
and setting forth such Director’s or Directors’ business address, telephone
number, facsimile number and e-mail address; provided, that if an Institutional
Stockholder shall fail to deliver such written notice, such Institutional
Stockholder shall be deemed to have nominated the Director(s) previously
nominated (or designated pursuant to this Section 2.1(c)) by such Institutional
Stockholder who is/are currently serving on the Board. The Independent Director
nominated in accordance with Section 2.1(b)(iii) shall be nominated by the GA
Stockholders and the HF Stockholders delivering to the Company a written
statement nominating such Independent Director.
          (d) Right to Delegate; Committees. The Company shall establish and
maintain an audit committee, a compensation committee and a nominating committee
of the Board, as well as such other Board committees as the Board deems
appropriate from time to time or as may be required by applicable Law or the
NYSE rules. The committees shall have such duties and responsibilities as are
customary for such committees, subject to the provisions of this Agreement and
shall be composed as follows:

  (i)   The audit committee shall be composed as follows: (A) during the 90-day
period that will commence on the date of effectiveness of the IPO Registration
Statement (the “Initial Post-IPO Period”), the audit committee shall consist of
the following three Directors: one Independent Director (who shall satisfy the
“audit committee financial expert” requirements as such term is defined by
Item 407(d)(5) of Regulation S-K), one Director nominated by the GA Stockholders
(but only if the GA Stockholders are then entitled to nominate Directors) and
one Director nominated by the HF Stockholders (but only if the HF Stockholders

17



--------------------------------------------------------------------------------



 



      are then entitled to nominate Directors); (B) upon the completion of the
Initial Post-IPO Period and until one year from the date of effectiveness of the
IPO Registration Statement (the “Second Post-IPO Period”), the audit committee
shall consist of the following three Directors: two Independent Directors (at
least one of whom shall satisfy the “audit committee financial expert”
requirements as such term is defined by Item 407(d)(5) of Regulation S-K) and
one Director nominated by the GA Stockholders (but only if the GA Stockholders
are then entitled to nominate Directors) or one Director nominated by the HF
Stockholders (but only if the HF Stockholders are then entitled to nominate
Directors) as determined by mutual agreement of the GA Stockholders and the HF
Stockholders; and (C) upon the completion of the Second Post-IPO Period, the
audit committee shall consist of at least three Independent Directors (at least
one of whom shall satisfy the “audit committee financial expert” requirements as
such term is defined by Item 407(d)(5) of Regulation S-K).     (ii)   The
compensation committee shall consist of: an NYSE Independent Director, a
Director nominated by the GA Stockholders (but only if the GA Stockholders are
then entitled to nominate Directors) and a Director nominated by the HF
Stockholders (but only if the HF Stockholders are then entitled to nominate
Directors) and, following such time as the (x) GA Stockholders in the aggregate
beneficially own a number of Class A Shares equal to less than 10% of the
aggregate number of Class A Shares outstanding immediately prior to the
consummation of the IPO (excluding Management Shares and eRx Shares but
including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units) and (y) HF Stockholders in the aggregate beneficially
own a number of Class A Shares (including all Class A Shares issuable to the HF
Stockholders in exchange for Class B Shares and Units) equal to less than 10% of
the aggregate number of Class A Shares outstanding immediately prior to the
consummation of the IPO (excluding Management Shares and eRx Shares but
including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units), such additional members as determined by the Board.  
  (iii)   The nominating committee shall consist of: an NYSE Independent
Director, a Director nominated by the GA

18



--------------------------------------------------------------------------------



 



      Stockholders (but only if the GA Stockholders are then entitled to
nominate Directors) and a Director nominated by the HF Stockholders (but only if
the HF Stockholders are then entitled to nominate Directors) and, following such
time as the (x) GA Stockholders in the aggregate beneficially own a number of
Class A Shares equal to less than 10% of the aggregate number of Class A Shares
outstanding immediately prior to the consummation of the IPO (excluding
Management Shares and eRx Shares but including all Class A Shares issuable to
the HF Stockholders in exchange for Class B Shares and Units) and (y) HF
Stockholders in the aggregate beneficially own a number of Class A Shares
(including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units) equal to less than 10% of the aggregate number of
Class A Shares outstanding immediately prior to the consummation of the IPO
(excluding Management Shares and eRx Shares but including all Class A Shares
issuable to the HF Stockholders in exchange for Class B Shares and Units), such
additional members as determined by the Board.     (iv)   Any other committee of
the Board shall consist of at least one Director nominated by the GA
Stockholders (but only if the GA Stockholders are then entitled to nominate
Directors) and at least one Director nominated by the HF Stockholders (but only
if the HF Stockholders are then entitled to nominate Directors) and, following
such time as the (x) GA Stockholders in the aggregate beneficially own a number
of Class A Shares equal to less than 10% of the aggregate number of Class A
Shares outstanding immediately prior to the consummation of the IPO (excluding
Management Shares and eRx Shares but including all Class A Shares issuable to
the HF Stockholders in exchange for Class B Shares and Units) and (y) HF
Stockholders in the aggregate beneficially own a number of Class A Shares
(including all Class A Shares issuable to the HF Stockholders in exchange for
Class B Shares and Units) equal to less than 10% of the aggregate number of
Class A Shares outstanding immediately prior to the consummation of the IPO
(excluding Management Shares and eRx Shares but including all Class A Shares
issuable to the HF Stockholders in exchange for Class B Shares and Units), such
additional members as determined by the Board; provided that, in the event that
no Director nominated by either of the HF Stockholders or the GA Stockholders is
eligible to serve on a special committee, the

19



--------------------------------------------------------------------------------



 



      members of such committee shall be determined by the Board.

Notwithstanding the foregoing, the Board (upon the recommendation of the
nominating committee of the Board) shall, only to the extent necessary to comply
with applicable Law and the NYSE rules, modify the composition of any such
committee to the extent required to comply with such applicable Law and the NYSE
rules. If any vacant Director position on any committee of the Board results
from an Institutional Stockholder no longer being entitled to nominate
Directors, then such vacant position shall be filled by the Board in accordance
with the last sentence of Section 2.1(f).
          (e) Removal. Directors shall serve until their resignation or removal
or until their successors are nominated; provided, that if the number of
Directors that any Institutional Stockholder is entitled to nominate pursuant to
Section 2.1(b) is reduced by one or more Directors, then the GA Stockholders or
HF Stockholders, as the case may be, shall, to the extent requested by the HF
Stockholders or GA Stockholders, as applicable, promptly cause such number of
its then-nominated Directors equal to the number by which the number of its
nominated Directors has been so reduced as aforesaid to resign from the Board.
Each Institutional Stockholder agrees that if, at any time, it is then entitled
to vote for the removal of Directors, it will not vote any of its Shares in
favor of the removal of any Director who shall have been nominated in accordance
with this Section 2.1, unless the Person or Persons entitled to nominate such
Director shall have consented to such removal in writing, provided that if the
Person or Persons entitled to nominate any Director pursuant to this Section 2.1
shall request in writing the removal, with or without cause, of such Director,
each Institutional Stockholder shall vote its Shares in favor of such removal.
Each Institutional Stockholder shall cause any Director nominated by it
(including any Independent Director that such Institutional Stockholder may have
jointly nominated) to resign from the Board, or from service on any committee of
the Board, and all Institutional Stockholders then entitled to vote for the
removal of Directors shall vote their Shares in favor of the removal of such
Director, if at any time such Director does not satisfy any applicable
requirements of applicable Law or the NYSE rules for service on the Board or
such committee.
          (f) Vacancies. If any Director dies or is unwilling or unable to serve
as such or is otherwise removed or resigns from office (other than pursuant to
the proviso to the first sentence of Section 2.1(e) regarding a reduction in the
size of the Board due to a reduction in the number of Directors an Institutional
Stockholder is entitled to nominate pursuant to Section 2.1(b)), then the
Institutional Stockholder or Institutional Stockholders whose previously
nominated Director shall have been removed or shall have resigned shall promptly
nominate a successor to such Director, in accordance with this Section 2.1. Each
Institutional Stockholder then entitled to vote for the election of such
successor as a Director agrees that it will vote its Shares, or execute a proxy
or written consent, as the case may be, and each Institutional Stockholder and
the Company agree to take such other actions as may be necessary, in each case,
in order to ensure that such successor is elected to the Board as promptly as
practicable. If neither the GA Stockholders nor the HF Stockholders are entitled
to participate in the nomination of any vacant Director position(s), such vacant
Director position(s) shall be filled by the Board

20



--------------------------------------------------------------------------------



 



(upon the recommendation of the nominating committee of the Board, if then
existing) in accordance with the Charter and this Agreement.
          (g) Expense Reimbursement. The Company shall reimburse each Director
for all necessary and proper costs and expenses (including travel expenses)
incurred in connection with such Director’s attendance and participation at
meetings of the Board, or any committee thereof.
          (h) Actions by Institutional Stockholders. Each Institutional
Stockholder shall, at any time it is then entitled to vote for the election of
Directors to the Board, vote all of its Shares or execute proxies or written
consents, as the case may be, and take all other necessary action in order to
ensure that the composition of the Board complies with (and includes all of the
requisite nominees in accordance with) this Section 2.1.
          Section 2.2 Conflicting Charter Provisions. Each Institutional
Stockholder shall vote its Shares or execute proxies or written consents, as the
case may be, and shall take all other actions necessary, to ensure that the
Company’s Charter (a) facilitates, and does not at any time conflict with, any
provision of this Agreement and (b) permits each Institutional Stockholder to
receive the benefits to which each such Institutional Stockholder is entitled
under this Agreement.
          Section 2.3 Controlled Company.
          (a) The Institutional Stockholders agree and acknowledge that,

  (i)   by virtue of this Agreement, they are acting as a “group” within the
meaning of the NYSE rules as of the date hereof, and     (ii)   by virtue of the
combined Voting Power of the Institutional Stockholders of more than 50% of the
total Voting Power outstanding as of the IPO Date, the Company qualifies as of
the IPO Date as a “controlled company” within the meaning of the NYSE rules.

          (b) For so long as the Company qualifies as a “controlled company” for
purposes of the NYSE rules, the Company will elect to be a “controlled company”
for purposes of the NYSE rules, and will disclose in its annual meeting proxy
statement that it is a “controlled company” and the basis for that
determination. If the Company ceases to qualify as a “controlled company” for
purposes of the NYSE rules, the Institutional Stockholders and the Company will
take whatever action may be reasonably necessary, if any, to cause the Company
to comply with the NYSE rules as then in effect.
ARTICLE III
INFORMATION RIGHTS; VCOC RIGHTS
          Section 3.1 Information Rights; VCOC Rights.

21



--------------------------------------------------------------------------------



 



          (a) Information Rights. At the request of any Institutional
Stockholder, the Company shall deliver to such Institutional Stockholder the
following:

  (i)   As soon as available after the end of each monthly accounting period, a
copy of the unaudited monthly management report, which shall include the
unaudited consolidated balance sheet and income statement of the Company and its
Subsidiaries, if any, after the end of such month.     (ii)   As soon as
practicable following Board approval, a copy of the annual strategic plan and
budget of the Company.     (iii)   With reasonable promptness, such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by such Institutional Stockholder.
    (iv)   The Company will (and will cause its Subsidiaries to) give (x) each
such Institutional Stockholder, and its respective employees and contract
personnel primarily engaged by such Institutional Stockholder and (y) with the
reasonable advance notice to, and the reasonable consent of, the Company (such
consent not to be reasonably withheld, conditioned or delayed), such
Institutional Stockholder’s outside accountants, auditors, legal counsel and
other authorized representatives and agents, (A) reasonable access during
reasonable business hours to the properties, assets, books, contracts,
commitments, reports and records of the Company and its Subsidiaries, and
furnish to them all such documents, records and information with respect to the
properties, assets and business of the Company and its Subsidiaries and copies
of any work papers relating thereto as such Institutional Stockholder shall from
time to time reasonably request; and (B) reasonable access during reasonable
business hours to the Company, its Subsidiaries and their respective employees
as may be necessary or useful to such Institutional Stockholder in its
reasonable judgment in connection with their review of the properties, assets
and business of the Company and its Subsidiaries and the above-mentioned
documents, records and information.

          (b) Credit Facility Reports. The Company shall also furnish to each of
the Institutional Stockholders at their request a copy of any periodic reports
required to be provided by the Company pursuant to the Credit Facilities.

22



--------------------------------------------------------------------------------



 



          (c) VCOC Equityholder. With respect to each HF Stockholder and, at the
request of an HF Stockholder, each Affiliate thereof that indirectly has an
interest in the Company and that acknowledges and agrees to be bound by
Section 7.9, in each case that is intended to qualify as a “venture capital
operating company” as defined in the Plan Asset Regulations (each, a “VCOC
Equityholder”), for so long as the VCOC Equityholder, directly or through one or
more conduit Subsidiaries, continues to hold any Equity Securities of the
Company, in each case without limitation or prejudice of any the rights provided
to any of the HF Stockholders hereunder, the Company shall, with respect to each
such VCOC Equityholder:

  (i)   Provide such VCOC Equityholder or its designated representative with the
following:

  (A)   the right to visit and inspect any of the offices and properties of the
Company and its Subsidiaries and inspect and copy the books and records of the
Company and its Subsidiaries, at such times as the VCOC Equityholder shall
reasonably request;     (B)   as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year of
the Company, consolidated balance sheets of the Company and its Subsidiaries as
of the end of such period, and consolidated statements of income and cash flows
of the Company and its Subsidiaries for the period then ended prepared in
conformity with GAAP applied on a consistent basis, except as otherwise noted
therein, and subject to the absence of footnotes and to year-end adjustments;  
  (C)   as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with GAAP applied on a consistent basis, except as
otherwise noted therein, together with an auditor’s report thereon of a firm of
established national reputation;     (D)   to the extent the Company or any of
its Subsidiaries is required by law or pursuant to the terms of any outstanding
indebtedness of the Company or such Subsidiary to prepare such reports, any
annual

23



--------------------------------------------------------------------------------



 



      reports, quarterly reports and other periodic reports pursuant to
Section 13 or 15(d) of the Exchange Act, actually prepared by the Company or
such Subsidiary as soon as available; and     (E)   subject to Section
3.1(c)(iii) below, copies of all materials provided to the Board at
substantially the same time as provided to the Board and, if requested, copies
of the materials provided to the board of directors (or equivalent governing
body) of any Subsidiary of the Company; provided that the Company or such
Subsidiary shall be entitled to exclude portions of such materials to the extent
providing such portions would be reasonably likely to result in the waiver of
attorney-client privilege;

  (ii)   Make the Board and appropriate officers of the Company and its
Subsidiaries available periodically and at such times as reasonably requested by
such VCOC Equityholder for consultation with such VCOC Equityholder or its
designated representative with respect to matters relating to the business and
affairs of the Company and its Subsidiaries, including significant changes in
management personnel and compensation of employees, introduction of new products
or new lines of business, important acquisitions or dispositions of plants and
equipment, significant research and development programs, the purchasing or
selling of important trademarks, licenses or concessions or the proposed
commencement or compromise of significant litigation;     (iii)   To the extent
consistent with applicable law (and with respect to events which require public
disclosure, only following the Company’s public disclosure thereof through
applicable securities law filings or otherwise), inform the VCOC Equityholder or
its designated representative in advance with respect to any significant Company
actions, including extraordinary dividends, mergers, acquisitions or
dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the organizational documents of the Company, and provide
the VCOC Equityholder or its designated representative with the right to consult
with the Company with respect to such actions;     (iv)   Give such VCOC
Equityholder the right to designate one non-voting board observer who will be
entitled to attend all

24



--------------------------------------------------------------------------------



 



      meetings of the Board and participate in all deliberations of the Board,
provided that such observer shall have no voting rights with respect to actions
taken or elected not to be taken by the Board, and provided, further, that the
Company shall be entitled to exclude such observer from such portions of a Board
meeting to the extent such observer’s presence would be reasonably likely to
result in the waiver of attorney-client privilege; and     (v)   Provide such
VCOC Equityholder or its designated representative with such other rights of
consultation which such VCOC Equityholder’s counsel may determine to be
reasonably necessary under applicable legal authorities promulgated after the
date hereof to qualify its investment in the Company as a “venture capital
investment” for purposes of the Plan Assets Regulation.

          The Company agrees to consider, in good faith, the recommendations of
each VCOC Equityholder or its designated representative in connection with the
matters on which it is consulted as described above, recognizing that the
ultimate discretion with respect to all such matters shall be retained by the
Company. The obligations of the Company set forth in Section 3.1(c) and Section
3.1(d) are expressly intended to create third party beneficiary rights of each
VCOC Equityholder.
          (d) In the event that the Company ceases to qualify as an “operating
company” (within the meaning of the first sentence of 29 C.F.R. §
2510.3-101(c)(1) of the Plan Asset Regulations), then the Company and each party
hereto will cooperate in good faith to take all reasonable action necessary to
provide that the investment (or at least 51% of the investment valued at cost)
of each VCOC Equityholder shall continue to qualify as a “venture capital
investment” (as defined in 29 C.F.R. § 2510.3-101(d) of the Plan Asset
Regulations).
ARTICLE IV
PRIORITIES UPON TRANSFER
          Section 4.1 Order of Priorities Among the Institutional Stockholders.
          (a) Notwithstanding anything to the contrary in this Agreement, unless
otherwise agreed by the GA Stockholders and the HF Stockholders, any Transfer of
the Company’s Equity Securities (including Transfers effected by secondary sales
of the Company’s Equity Securities in all Public Offerings and whether or not
initiated by the Company, Transfers made pursuant to Rule 144 under the
Securities Act, and Transfers effected by any other sales, hedging transactions
or other dispositions) by the GA Stockholders and the HF Stockholders other than
Transfers to their respective Permitted Transferees or pursuant to an Exchange,
in each case as permitted by Section 6.1, shall be made in accordance with
Article V and Article VI and the following order of priorities:

25



--------------------------------------------------------------------------------



 



  (i)   if the IPO is consummated on or before September 30, 2009, then:

  (A)   if and only if the Specified Value (as defined in Exhibit D) is equal to
or greater than the Target (as defined in Exhibit D), then (1) first, in any
proposed Transfer by the GA Stockholders or the HF Stockholders, the GA
Stockholders and the HF Stockholders shall be entitled to Transfer their Equity
Securities on a 70%/30% basis (i.e., the GA Stockholders, 70%, and the HF
Stockholders, 30%, of the total amount of Equity Securities included in such
Transfer by the GA Stockholders and the HF Stockholders) until such time as the
aggregate portion of the Voting Power held by the GA Stockholders equals or is
less than the aggregate portion of the Voting Power held by the HF Stockholders
(such time, the “Pro Rata Commencement Time”); and (2) second, following the Pro
Rata Commencement Time, the GA Stockholders and the HF Stockholders shall be
entitled to Transfer their Equity Securities on a pro rata basis in accordance
with the respective portions of the Voting Power held by the GA Stockholders on
the one hand and the HF Stockholders on the other hand; and     (B)   if and
only if the Specified Value is less than the Target, then in any proposed
Transfer by the GA Stockholders or the HF Stockholders, the GA Stockholders and
the HF Stockholders shall be entitled to Transfer their Equity Securities on a
pro rata basis in accordance with the respective portions of the Voting Power
held by the GA Stockholders on the one hand and the HF Stockholders on the other
hand; and

  (ii)   if the IPO is not consummated on or before September 30, 2009, then:

  (A)   first, in any proposed Transfer by the GA Stockholders or the HF
Stockholders, the GA Stockholders and the HF Stockholders shall be entitled to
Transfer their Equity Securities on an 80%/20% basis (i.e., the GA Stockholders,
80%, and the HF Stockholders, 20%, of the total amount of Equity Securities
included in such Transfer by

26



--------------------------------------------------------------------------------



 



      the GA Stockholders and the HF Stockholders) until the Pro Rata
Commencement Time; and     (B)   second, following the Pro Rata Commencement
Time, the GA Stockholders and the HF Stockholders shall be entitled to Transfer
their Equity Securities on a pro rata basis in accordance with the respective
portions of the Voting Power held by the GA Stockholders on the one hand and the
HF Stockholders on the other hand.

For the avoidance of doubt, to the extent that the number of the Company’s
Equity Securities being Transferred in any Transfer will result in the Pro Rata
Commencement Time occurring, then clause (1) of Section 4.1(a)(i)(A) or
Section 4.1(a)(ii)(A), as the case may be, will be applicable to such Transfer
up to the point of such Transfer where the Pro Rata Commencement Time occurs and
clause (2) of Section 4.1(a)(i)(A) or Section 4.1(a)(ii)(B), as the case may be,
will be applicable to the remainder of the Company’s Equity Securities being
Transferred in such Transfer.
          (b) For the avoidance of doubt, the priorities upon Transfer of the
Company’s Equity Securities in this Article IV shall not restrict any
Institutional Stockholder from initiating a Transfer of the Company’s Equity
Securities in accordance with this Agreement; provided, that such Institutional
Stockholder complies with the provisions of this Agreement and that the other
Institutional Stockholders are afforded the priorities and other rights
specified herein. For the avoidance of doubt, nothing in this Article IV shall
obligate an Institutional Stockholder to participate in any Transfer or proposed
Transfer, and no failure by an Institutional Stockholder to participate in a
Transfer to the extent entitled to participate shall impair the right of such
Institutional Stockholder to participate in any future Transfers pursuant to
this Article IV based on the relative ownership of Equity Securities of the
Institutional Stockholders at the time of any such future Transfer.
ARTICLE V
REGISTRATION RIGHTS
          Section 5.1 Demand Rights.
          (a) Demand Rights. Subject to the terms and conditions of this
Agreement (including Section 5.1(b)), upon written notice delivered by a GA
Registration Party or HF Registration Party (a “Demand”) at any time requesting
that the Company effect the registration (a “Demand Registration”) under the
Securities Act (including a registration to be made on a delayed or continuous
basis under Rule 415 under the Securities Act) of any or all of the Registrable
Securities held by such Registration Party, which Demand shall specify the
number and type of such Registrable Securities to be registered and the intended
method or methods of disposition of such Registrable Securities, the Company
shall promptly give written notice of such Demand to all other Registration
Parties and other Persons who may have piggyback registration

27



--------------------------------------------------------------------------------



 



rights with respect to such Demand Registration and shall promptly file the
appropriate registration statement and use its reasonable best efforts to effect
the registration under the Securities Act and applicable state securities laws
of (i) the Registrable Securities which the Company has been so requested to
register by such Registration Party in the Demand, and (ii) all other
Registrable Securities which the Company has been requested to register by the
Holders thereof (other than, with respect to the IPO only, the eRx Stockholders)
by written request given to the Company within 30 days after the giving of such
written notice by the Company (which request shall specify the intended method
of disposition of such Registrable Securities), in each case subject to
Section 5.1(f), all to the extent required to permit the disposition (in
accordance with such intended methods of disposition) of the Registrable
Securities to be so registered.
          (b) Limitations on Demand Rights. Each GA Registration Party shall be
entitled to make five Demands under Section 5.1(a) (and is hereby deemed to have
made one of its five Demands for the IPO) and each HF Registration Party shall
be entitled to make four Demands under Section 5.1(a); provided, that the GA
Registration Parties and the HF Registration Parties shall only be entitled to
make a Demand pursuant to Section 5.1(a) if such Registration Party, together
with all other Registration Parties delivering the Demand, are requesting the
registration of Registrable Securities with an aggregate estimated market value
of at least $100 million. No registration effected pursuant to Section 5.2,
Section 5.3 or Section 5.4 shall be counted as a request for a Demand for
purposes of Section 5.1(a) unless such request is for a Marketed Underwritten
Shelf Take-Down pursuant to Section 5.4.
          (c) Assignment of Demand Rights and Piggyback Rights. In connection
with the Transfer of Registrable Securities to any Person in accordance with
Article VI, a Registration Party may assign (i) the right to exercise one Demand
pursuant to Section 5.1(a) with respect to each $100 million in estimated fair
market value of consideration received by such Registration Party in such
Transfer and (ii) the right to participate in any registration pursuant to the
terms of Section 5.1(a)(ii) or Section 5.2. In the event of any such assignment,
references to the Registration Parties in Section 5.1(a) and Section 5.2 shall
be deemed to refer to the relevant Transferee, as appropriate. The relevant
Registration Party shall give prompt written notice of any such assignment to
the Company and the other Registration Parties.
          (d) Company Blackout Rights. With respect to any registration
statement filed, or to be filed, pursuant to this Section 5.1, if (i) the
Company determines in good faith that such registration would cause the Company
to disclose material non-public information, which disclosure (x) would be
required to be made in any registration statement so that such registration
statement would not be materially misleading, (y) would not be required to be
made at such time but for the filing or effectiveness of such registration
statement and (z) would be materially detrimental to the Company or would
materially interfere with any material financing, acquisition, corporate
reorganization or merger or other similar transaction involving the Company or
any of its Subsidiaries, and that, as a result of such potential disclosure or
interference, it is in the best interests of the Company to defer the filing or
effectiveness of such registration statement at such time or suspend the Selling
Holders’ use of any prospectus which is a

28



--------------------------------------------------------------------------------



 



part of the registration statement, and (ii) the Company promptly furnishes to
the Selling Holders a certificate signed by the chief executive officer of the
Company to that effect, then the Company shall have the right to defer such
filing or effectiveness or suspend the continuance of such effectiveness for a
period of not more than 60 days (in which event, in the case of a suspension,
such Selling Holder shall discontinue sales of Registrable Securities pursuant
to such registration statement); provided, that the Company shall not use this
right, together with any other deferral or suspension of the Company’s
obligations under Section 5.1 or Section 5.3, more than once in any 12-month
period. The Company shall promptly notify the Selling Holders of the expiration
of any period during which it exercised its rights under this Section 5.1(d).
The Company agrees that, in the event it exercises its rights under this
Section 5.1(d), it shall, as promptly as practicable following the expiration of
the applicable deferral or suspension period, file or update and use its
reasonable best efforts to cause the effectiveness of, as applicable, the
applicable deferred or suspended registration statement.
          (e) Fulfillment of Registration Obligations. Notwithstanding any other
provision of this Agreement, a registration requested pursuant to this
Section 5.1 shall not be deemed to have been effected (i) if the registration
statement is withdrawn without becoming effective, (ii) if after it has become
effective such registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other Governmental Entity for any
reason other than a misrepresentation or an omission by a Selling Holder
Affiliated with the Registration Party that made the Demand relating to such
registration and, as a result thereof, the Registrable Securities requested to
be registered cannot be completely distributed in accordance with the plan of
distribution set forth in the related registration statement; provided, that if
such registration is a shelf registration pursuant to Section 5.3, such
registration shall be deemed to have been effected if such registration
statement remains effective for the period specified in Section 5.3, (iii) if
not a shelf registration and the registration does not contemplate an
underwritten offering, if it does not remain effective for at least 180 days (or
such shorter period as will terminate when all securities covered by such
registration statement have been sold or withdrawn); or if not a shelf
registration and such registration statement contemplates an underwritten
offering, if it does not remain effective for at least 180 days plus such longer
period as, in the opinion of counsel for the underwriter or underwriters, a
prospectus is required by Law to be delivered in connection with the sale of
Registrable Securities by an underwriter or dealer or (iv) in the event of an
underwritten offering, if the conditions to closing specified in the purchase
agreement or underwriting agreement entered into in connection with such
registration are not satisfied or waived other than by reason of some wrongful
act or omission by a Selling Holder Affiliated with the Registration Party that
made the Demand relating to such registration.
          (f) Cutbacks in Demand Registration. If the lead underwriter or
managing underwriter advises the Company in writing (with a copy to each Selling
Holder) that, in such firm’s good faith view, the number of Registrable
Securities and Other Securities requested to be included in a Demand
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect upon the price, timing or
distribution of the offering and sale of the Registrable

29



--------------------------------------------------------------------------------



 



Securities and Other Securities then contemplated, the Company shall include in
such registration:

  (i)   first, subject to the priorities described in Article IV with respect to
the GA Registration Parties and HF Registration Parties, Registrable Securities
that are requested to be included in such registration pursuant to
Section 5.1(a), pro rata on the basis of the relative number of such fully
vested Registrable Securities owned by the Institutional Stockholders,
Management Stockholders and eRx Stockholders seeking such registration (other
than with respect to the IPO in the case of the eRx Stockholders, who shall not
have registration rights with respect thereto); and     (ii)   second, the Other
Securities held by any holder thereof with a contractual right to include such
Other Securities in such registration that can be sold without having the
adverse effect referred to above, pro rata on the basis of the relative number
of such fully vested Other Securities owned by the Persons seeking such
registration.

          (g) IPO. The parties hereto agree that (i) the notice required to be
delivered by the Company pursuant to the first sentence of Section 5.1(a) with
respect to the IPO shall be deemed to have been delivered to all Registration
Parties (other than the eRx Stockholders, who shall not have registration rights
with respect to the IPO) and (ii) any Registration Party (other than the eRx
Stockholders, who shall not have registration rights with respect to the IPO)
that has not requested any Registrable Securities to be included for sale in the
IPO prior to the date hereof shall be deemed to have waived any rights to
register any Registrable Securities in the IPO under this Section 5.1.
          Section 5.2 Piggyback Registration Rights.
          (a) Notice and Exercise of Rights. If the Company at any time proposes
or is required to register any of its Class A Shares or any other Equity
Securities under the Securities Act (other than a Demand Registration, including
the IPO, pursuant to Section 5.1), whether or not for sale for its own account,
in a manner that would permit registration of Registrable Securities for sale
for cash to the public under the Securities Act, subject to the last sentence of
this Section 5.2(a) and to Section 5.4(d), it shall at each such time give
prompt written notice (the “Piggyback Notice”) to each Registration Party of its
intention to do so, which Piggyback Notice shall specify the number and class or
classes (or type or types) of Registrable Securities to be registered. Upon the
written request of any Registration Party made within 30 days after receipt of
the Piggyback Notice by such Person (which request shall specify the number of
Registrable Securities intended to be disposed of), subject to the other
provisions of this Article V, the Company shall effect, in connection with the
registration of such Class A Shares or other Equity Securities, the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register; provided, that in no event shall the

30



--------------------------------------------------------------------------------



 



Company be required to register pursuant to this Section 5.2 any securities of a
class or type other than the classes or types described in the Piggyback Notice.
Notwithstanding anything to the contrary contained in this Section 5.2, the
Company shall not be required to effect any registration of Registrable
Securities under this Section 5.2 incidental to the registration of any of its
securities on Forms S-4 or S-8 (or any similar or successor form providing for
the registration of securities in connection with mergers, acquisitions,
exchange offers, subscription offers, dividend reinvestment plans or stock
option or other executive or employee benefit or compensation plans) or any
other form that would not be available for registration of Registrable
Securities.
          (b) Determination Not to Effect Registration. If at any time after
giving such Piggyback Notice and prior to the effective date of the registration
statement filed in connection with such registration the Company shall determine
for any reason not to register the securities originally intended to be included
in such registration, the Company may, at its election, give written notice of
such determination to the Selling Holders and thereupon the Company shall be
relieved of its obligation to register such Registrable Securities in connection
with the registration of securities originally intended to be included in such
registration, without prejudice, however, to the right of a GA Registration
Party or HF Registration Party immediately to request that such registration be
effected as a registration under Section 5.1 (including a shelf registration
under Section 5.3) to the extent permitted thereunder.
          (c) Cutbacks in Company Offering. If the registration referred to in
the first sentence of Section 5.2(a) is to be an underwritten registration on
behalf of the Company, and the lead underwriter or managing underwriter advises
the Company in writing (with a copy to each Selling Holder) that, in such firm’s
good faith view, the number of Other Securities and Registrable Securities
requested to be included in such registration exceeds the number which can be
sold in such offering without being likely to have a significant adverse effect
upon the price, timing or distribution of the offering and sale of the Other
Securities and Registrable Securities then contemplated, the Company shall
include in such registration:

  (i)   first, all Company Securities; and     (ii)   second, subject to the
priorities described in Article IV with respect to the GA Registration Parties
and HF Registration Parties, Registrable Securities and Other Securities that
are requested to be included in such registration pursuant to this Section 5.2
and the terms of any other agreement providing for registration rights to which
the Company is a party that can be sold without having the adverse effect
referred to above, pro rata on the basis of the relative number of such fully
vested Registrable Securities and fully vested Other Securities owned by the
Persons seeking such registration.

31



--------------------------------------------------------------------------------



 



          (d) Cutbacks in Other Offerings. If the registration referred to in
the first sentence of Section 5.2(a) is to be an underwritten registration other
than on behalf of the Company, and the lead underwriter or managing underwriter
advises the Selling Holders in writing (with a copy to the Company) that, in
such firm’s good faith view, the number of Registrable Securities and Other
Securities requested to be included in such registration exceeds the number
which can be sold in such offering without being likely to have a significant
adverse effect upon the price, timing or distribution of the offering and sale
of the Registrable Securities and Other Securities then contemplated, the
Company shall include in such registration:

  (i)   first, the Other Securities held by any holder thereof with a
contractual right to include such Other Securities in such registration prior to
any other Person; and     (ii)   second, subject to the priorities described in
Article IV with respect to the GA Registration Parties and HF Registration
Parties, Registrable Securities and any remaining Other Securities (other than
Company Securities) that are requested to be included in such registration
pursuant to this Section 5.2 and the terms of any agreement providing for
registration rights to which the Company is a party that can be sold without
having the adverse effect referred to above, pro rata on the basis of the
relative number of such fully vested Registrable Securities and fully vested
Other Securities owned by the Persons seeking such registration.

          (e) Expiration. Notwithstanding any other provision of this Agreement,
the right of any Registration Party to include securities of a particular class
in a registration pursuant to this Section 5.2 shall expire at such time as all
Registrable Securities of such class held by such Registration Party are
eligible to be sold to the public pursuant to Rule 144 without limitation as a
result of the volume restrictions set forth therein.
          Section 5.3 Form S-3 Registration.
          (a) Notwithstanding anything in Section 5.1 or Section 5.2 to the
contrary, in case the Company shall receive from any GA Registration Party or HF
Registration Party or, subject to Section 5.3(b), Management Stockholder or eRx
Stockholder a written request or requests that the Company effect a registration
on Form S-3 and any related qualification or compliance with respect to all or a
part of the Registrable Securities owned by such Registration Party, and the
Company is then eligible to use Form S-3 for the resale of Registrable
Securities, the Company, subject to Section 5.3(b), will:

  (i)   promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Registration Parties; and

32



--------------------------------------------------------------------------------



 



  (ii)   promptly file and use its reasonable best efforts to effect such
registration and all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of such Registration Party’s Registrable Securities as are specified in
such request, together with all or such portion of the Registrable Securities of
any other Registration Party joining in such request as are specified in a
written request given within 15 days after receipt of such written notice from
the Company; provided, that the Company shall not be obligated to effect any
such registration, qualification or compliance pursuant to this Section 5.3 (or,
with respect to a request under Section 5.4, any Shelf Take-Down pursuant to
Section 5.4):

  (A)   if Form S-3 is not available for such offering by the Registration
Parties;     (B)   if the Registration Parties, together with the holders of any
Other Securities entitled to inclusion in such registration (or Shelf Take-Down,
as applicable), propose to sell Registrable Securities at an aggregate price to
the public (net of any underwriters’ discounts or commissions) of less than $15
million;     (C)   if the Company shall furnish to the Registration Parties a
certificate signed by the Company’s chief executive officer or chairman of the
Board stating that in the good faith judgment of the Board as evidenced by a
resolution by the Board, it would be seriously detrimental to the Company and
its stockholders for such Form S-3 registration to be effected (or, with respect
to a Shelf Take-Down under Section 5.4, for the securities of the Company to be
sold pursuant thereto) at such time, in which event the Company shall have the
right to defer the filing of the Form S-3 registration statement (or Shelf
Take-Down) for a period of not more than 60 days after receipt of the request of
the Registration Party under this Section 5.3 (or Section 5.4, as applicable);
provided, that the Company shall not utilize this right, together with any other
deferral or suspension of the Company’s obligations under Section 5.1 or this
Section 5.3, more than once in any 12-month period;

33



--------------------------------------------------------------------------------



 



  (D)   subject to Section 5.3(e), if the Company has, within the six-month
period preceding the date of such request, already effected one registration on
Form S-3 for a Registration Party pursuant to this Section 5.3 (or effected one
Shelf Take-Down pursuant to Section 5.4, as applicable); provided, that any such
registration shall be deemed to have been “effected” if the registration
statement relating thereto (x) has become or been declared or ordered effective
under the Securities Act, and any of the Registrable Securities of the
Registration Party included in such registration have actually been sold
thereunder, (y) has remained effective for a period of at least 180 days in the
case of a registration on Form S-3 for a GA Registration Party or HF
Registration Party and (z) has remained effective for a period of at least
90 days in the case of a registration on Form S-3 for the eRx Stockholders; or  
  (E)   in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

          (b) With respect to Management Stockholders and eRx Stockholders:
(i) the Management Stockholders shall only be entitled to request that the
Company effect a registration on Form S-3 pursuant to Section 5.3(a) (A) on or
after the date that is twelve months following the IPO Date and (B) on no more
than two occasions and (ii) the eRx Stockholders shall only be entitled to
request that the Company effect a registration on Form S-3 pursuant to
Section 5.3(a) (A) on or after the date that is eighteen months following the
IPO Date and (B) on no more than one occasion. In order for the eRx Stockholders
or Management Stockholders to exercise this request, the written request
provided under Section 5.3(a) shall be signed by eRx Stockholders or Management
Stockholders, as applicable, holding in excess of 50% of the portion of the
Voting Power held by eRx Stockholders or Management Stockholders, respectively
(or, in the case of the Management Stockholders, such lesser amount as may be
agreed to by the Board). A registration requested under this Section 5.3(b)
shall not be deemed to have been effected upon the occurrence of any of the
events specified in Section 5.1(e); provided, that the Management Stockholders
or eRx Stockholders, as applicable, did not request withdrawal of the applicable
registration statement.
          (c) Subject to the foregoing, the Company shall file a registration
statement covering the Registrable Securities and Other Securities so requested
to be registered promptly after receipt of the request or requests of the
Registration Parties (the “Form S-3 Registration Statement”) and any such
Registration Party may request that

34



--------------------------------------------------------------------------------



 



such Form S-3 Registration Statement constitute a shelf offering on a delayed or
continuous basis in accordance with Rule 415 under the Securities Act (a
“Form S-3 Shelf Registration Statement”), in which case the provisions of
Section 5.4 shall also be applicable.
          (d) If the GA Registration Parties or HF Registration Parties intend
to distribute the Registrable Securities covered by their request under this
Section 5.3 by means of an underwriting (it being agreed that the Management
Stockholders and the eRx Stockholders shall not be entitled to request an
underwritten offering), they shall so advise the Company as a part of their
request made pursuant to this Section 5.3 and, subject to the limitations set
forth in Section 5.3(a), the Company shall include such information in the
written notice referred to in Section 5.3(a). In such event, the right of any
Registration Party to include Registrable Securities in such registration (or
Underwritten Shelf Take-Down, as applicable) shall be conditioned upon such
Registration Party’s participation in such underwriting and the inclusion of
such Registration Party’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by a majority in interest of the GA Registration
Parties and HF Registration Parties participating in the registration (or
Underwritten Shelf Take-Down, as applicable) and the requesting GA Registration
Party or HF Registration Party) to the extent provided herein. All Registration
Parties proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 5.7) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. Notwithstanding any other provision of this
Section 5.3 or Section 5.4, if the managing underwriter advises the Company and
the Registration Parties participating in such underwriting in writing that
marketing factors require a limitation of the number of shares to be
underwritten, then the Company shall so advise all such Registration Parties,
and, subject to the priorities described in Article IV with respect to the GA
Registration Parties and HF Registration Parties, the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated first among all such Registration Parties, in proportion (as nearly as
practicable) to the Voting Power held by each such Registration Party at the
time of the filing of the registration statement; provided, however, that the
number of shares of Registrable Securities held by such Registration Parties to
be included in such underwriting shall not be reduced unless all Other
Securities are first entirely excluded from the underwriting. Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
the registration (or Underwritten Shelf Take-Down, as applicable).
          (e) Notwithstanding the foregoing, if the Company shall receive from
any Holders of Registrable Securities then outstanding a written request or
requests under Section 5.3 that the Company effect a registration statement on
Form S-3 that includes only those items and that information that is required to
be included in parts I and II of such Form, and does not include any additional
or extraneous items of information (e.g., a lengthy description of the Company
or the Company’s business) (an “Ordinary S-3 Registration Statement”), then
Section 5.3(a)(ii)(D) shall not apply to such Ordinary S-3 Registration
Statement request.

35



--------------------------------------------------------------------------------



 



          Section 5.4 Shelf Take Downs.
          (a) Any Selling Holder of Registrable Securities included in a Form
S-3 Shelf Registration Statement (an “Initiating Shelf Holder”) may initiate an
offering or sale of all or part of such Registrable Securities (a “Shelf
Take-Down”), in which case the provisions of this Section 5.4 shall apply.
          (b) If an Initiating Shelf Holder who is a GA Registration Party or HF
Registration Party so elects in a written request delivered to the Company (an
“Underwritten Shelf Take-Down Notice”), a Shelf Take-Down may be in the form of
an underwritten offering (an “Underwritten Shelf Take-Down”) and, subject to the
limitations set forth in the proviso to Section 5.3(a)(ii), the Company shall
file and effect an amendment or supplement to its Form S-3 Shelf Registration
Statement for such purpose as soon as practicable; provided, that any such
Marketed Underwritten Shelf Take-Down (as defined below) shall be deemed to be,
for purposes of Section 5.1(b) and Section 5.1(f), a Demand. For the avoidance
of doubt, the Management Stockholders and the eRx Stockholders shall not be
entitled to request an Underwritten Shelf Take-Down. Such Initiating Shelf
Holder shall indicate in such Underwritten Shelf Take-Down Notice whether it
intends for such Underwritten Shelf Take-Down to involve a customary “road show”
(including an “electronic road show”) or other substantial marketing effort by
the underwriters (a “Marketed Underwritten Shelf Take-Down”). Upon receipt of an
Underwritten Shelf Take-Down Notice indicating that such Underwritten Shelf
Take-Down will be a Marketed Underwritten Shelf Take-Down, the Company shall
promptly (but in any event no later than ten days prior to the expected date of
such Marketed Underwritten Shelf Take-Down) give written notice of such Marketed
Underwritten Shelf Take-Down to all other Shelf Holders and, subject to the
priorities described in Article IV with respect to the GA Registration Parties
and HF Registration Parties, shall permit the participation of all such Shelf
Holders that request inclusion in such Marketed Underwritten Shelf Take-Down who
respond in writing within five days after the receipt of such notice of their
election to participate. The provisions of Section 5.3(d) (other than the first
sentence thereof) shall apply with respect to the right of the Initiating Shelf
Holder and any other Shelf Holder to participate in any Underwritten Shelf
Take-Down.
          (c) If the Initiating Shelf Holder desires to effect a Shelf Take-Down
that does not constitute a Marketed Underwritten Shelf Take-Down (a
“Non-Marketed Underwritten Shelf Take-Down”), the Initiating Shelf Holder shall
so indicate in a written request delivered to the Company no later than two
Business Days prior to the expected date of such Non-Marketed Underwritten Shelf
Take-Down, which request shall include (i) the total number of Registrable
Securities expected to be offered and sold in such Non-Marketed Underwritten
Shelf Take-Down, (ii) the expected plan of distribution of such Non-Marketed
Underwritten Shelf Take-Down and (iii) the action or actions required (including
the timing thereof) in connection with such Non-Marketed Underwritten Shelf
Take-Down (including the delivery of one or more stock certificates representing
shares of Registrable Securities to be sold in such Non-Marketed Underwritten
Shelf Take-Down), and, subject to the limitations set forth in the proviso to
Section 5.3(a)(ii), the Company shall file and effect an amendment or supplement
to its Form S-3 Shelf Registration Statement for such purpose as soon as
practicable.

36



--------------------------------------------------------------------------------



 



          (d) Upon receipt of a written request pursuant to Section 5.4(c) from
any GA Registration Party or HF Registration Party, the Company shall provide
written notice (a “Non-Marketed Underwritten Shelf Take-Down Notice”) of such
Non-Marketed Underwritten Shelf Take-Down promptly to all GA Registration
Parties and HF Registration Parties (other than the requesting party), which
Non-Marketed Underwritten Shelf Take-Down Notice shall set forth (i) the total
number of Registrable Securities expected to be offered and sold in such
Non-Marketed Underwritten Shelf Take-Down, (ii) the expected plan of
distribution of such Non-Marketed Underwritten Shelf Take-Down, (iii) that each
recipient of such Non-Marketed Underwritten Shelf Take-Down Notice (each, a
“Notice Recipient”) shall have the right, upon the terms and subject to the
conditions set forth in this Section 5.4(d) and subject to the priorities
described in Article IV, to elect to sell up to its Pro Rata Take-Down Portion
and (iv) the action or actions required (including the timing thereof) in
connection with such Non-Marketed Underwritten Shelf Take-Down with respect to
each Notice Recipient that elects to exercise such right (including the delivery
of one or more stock certificates representing shares of Registrable Securities
held by such Notice Recipient to be sold in such Non-Marketed Underwritten Shelf
Take-Down). Upon receipt of such Non-Marketed Underwritten Shelf Take-Down
Notice, subject to the priorities described in Article IV, each such Notice
Recipient may elect to sell up to its Pro Rata Take-Down Portion with respect to
each such Non-Marketed Underwritten Shelf Take-Down, by taking such action or
actions referred to in clause (iv) above in a timely manner; provided, that each
such Notice Recipient that elects to participate in such Non-Marketed
Underwritten Shelf Take-Down may condition its participation on the Non-Marketed
Underwritten Shelf Take-Down being completed within ten Business Days of its
acceptance at a net price per share to such Notice Recipient of not less than
95% of the closing price for the shares on their principal trading market on the
trading day immediately prior to such Notice Recipient’s election to
participate. Notwithstanding anything to the contrary herein, this
Section 5.4(d) shall not apply to any Non-Marketed Underwritten Shelf Take-Down
initiated at a time when the priorities described in Article IV have been fully
satisfied or expired.
          (e) Notwithstanding the delivery of any Non-Marketed Underwritten
Shelf Take-Down Notice, but subject to the proviso in the penultimate sentence
of Section 5.4(d), all determinations as to whether to complete any Non-Marketed
Underwritten Shelf Take-Down and as to the timing, manner, price and other terms
of any Non-Marketed Underwritten Shelf Take-Down contemplated by Section 5.4(d)
shall be at the discretion of the Initiating Shelf Holder; provided, that so
long as the priorities described in Article IV have not been fully satisfied or
expired, if such Non-Marketed Underwritten Shelf Take-Down is completed, the
Initiating Shelf Holder must, subject to the priorities described in Article IV,
include each Notice Recipient’s Pro Rata Take-Down Portion in such Non-Marketed
Underwritten Shelf Take-Down if such Notice Recipient has complied with the
penultimate sentence of Section 5.4(d).
          (f) For purposes of this Section 5.4, “Pro Rata Take-Down Portion”
shall mean, with respect to any Non-Marketed Underwritten Shelf Take-Down and
each Initiating Shelf Holder and each other Notice Recipient delivering such
notice with respect to and participating in such Non-Marketed Underwritten Shelf
Take-Down, a

37



--------------------------------------------------------------------------------



 



number equal to the product of the following: (i) the total number of
Registrable Securities to be included in such Non-Marketed Underwritten Shelf
Take-Down and (ii) a fraction, the numerator of which is the total number of
Registrable Securities beneficially owned by such Initiating Shelf Holder or
other Notice Recipient, as applicable, and the denominator of which is the total
number of Registrable Securities beneficially owned by the Initiating Shelf
Holder and all the other Notice Recipient delivering such a notice and
participating in such Non-Marketed Underwritten Shelf Take-Down.
          Section 5.5 Selection of Underwriters. In the event that any
registration pursuant to this Article V shall involve, in whole or in part, an
underwritten offering, the underwriter or underwriters shall be designated by
the Registration Party (or in the case of a Shelf Take-Down, the Initiating
Shelf Holder) that requested such underwritten offering in accordance with this
Article V, which underwriter or underwriters shall be reasonably acceptable to
the Company and the Selling Holders holding a majority of the Registrable
Securities to be included in such offering.
          Section 5.6 Withdrawal Rights; Expenses.
          (a) A Selling Holder may withdraw all or any part of its Registrable
Securities from any registration (including a registration effected pursuant to
Section 5.1) by giving written notice to the Company of its request to withdraw
at any time. Except in the case of a withdrawal of Registrable Securities made
within 30 days of receipt by such Selling Holder of a certificate or notice from
the Company that it will defer the filing or effectiveness of a registration
statement pursuant to Section 5.1(d) or Section 5.3(a)(ii)(C), the Company shall
be entitled to reimbursement for any SEC registration fees incurred by the
Company in connection with the registration of the Registrable Securities so
withdrawn (unless such registration fees can be used in connection with the
registration of other securities by the Company, including in connection with a
future registration). In the case of a withdrawal prior to the effective date of
a registration statement, any Registrable Securities so withdrawn shall be
reallocated among the remaining participants in accordance with the applicable
provisions of this Agreement.
          (b) Except as provided herein, the Company shall pay all Registration
Expenses with respect to a particular offering (or proposed offering). Except as
provided herein, each Selling Holder and the Company shall be responsible for
its own fees and expenses of counsel and financial advisors and their internal
administrative and similar costs, as well as their respective pro rata shares of
underwriters’ commissions and discounts, which shall not constitute Registration
Expenses.
          Section 5.7 Registration and Qualification. If and whenever the
Company is required to effect the registration of any Registrable Securities
under the Securities Act as provided in this Article V, the Company shall as
promptly as practicable:
          (a) Registration Statement. Prepare and (as soon thereafter as
practicable and in any event, no later than 30 days after the end of the
applicable period

38



--------------------------------------------------------------------------------



 



specified in Section 5.1(a) within which requests for registration may be given
to the Company) file a registration statement under the Securities Act relating
to the Registrable Securities to be offered and use its reasonable best efforts
to cause such registration statement to become effective as promptly as
practicable thereafter, and keep such registration statement effective for
180 days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, that in the case of any registration of
Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such 180-day period shall be extended, if
necessary, to keep the registration statement continuously effective,
supplemented and amended to the extent necessary to ensure that it is available
for sales of such Registrable Securities, and to ensure that it conforms with
the requirements of this Agreement, the Securities Act and the policies, rules
and regulations of the SEC as announced from time to time, until the earlier of
when (i) the Selling Holders have sold all of such Registrable Securities and
(ii) the Selling Holders may sell all of such Registrable Securities without
limitation pursuant to Rule 144 under the Securities Act as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Institutional Stockholders, Management Stockholders or eRx Stockholders, as the
case may be; provided, further, that notwithstanding the foregoing, the Company
shall be entitled to withdraw any registration of Registrable Securities on Form
S-3 requested by an eRx Stockholder 90 days after its effectiveness; furnish to
the lead underwriter or underwriters, if any, and to the Selling Holders who
have requested that Registrable Securities be covered by such registration
statement, prior to the filing thereof with the SEC, a copy of the registration
statement, and each amendment thereof, and a copy of any prospectus, and each
amendment or supplement thereto (excluding amendments caused by the filing of a
report under the Exchange Act); and use its reasonable best efforts to reflect
in each such document, when so filed with the SEC, such comments as such Persons
reasonably may on a timely basis propose;
          (b) Amendments; Supplements. Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be (i) reasonably requested by any Selling
Holder (to the extent such request relates to information relating to such
Selling Holder), or (ii) necessary to keep such registration statement effective
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities until the earlier of (A) such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition set forth in such registration statement and
(B) if a Form S-3 registration, the expiration of the applicable period
specified in Section 5.7(a) and, if not a Form S-3 registration, the applicable
period specified in Section 5.1(e); provided, that any such required period
shall be extended for such number of days (x) during any period from and
including the date any written notice contemplated by paragraph (f) below is
given by the Company until the date on which the Company delivers to the Selling
Holders the supplement or amendment contemplated by paragraph (f) below or
written notice that the use of the prospectus may be resumed, as the case may
be, and (y) during which the offering of Registrable Securities pursuant to such
registration statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court;
provided, further,

39



--------------------------------------------------------------------------------



 



that the Company will have no obligation to a Selling Holder participating on a
“piggyback” basis in a registration statement that has become effective to keep
such registration statement effective for a period beyond 180 days from the
effective date of such registration statement. The Company will respond promptly
to any comments received from the SEC and request acceleration of effectiveness
promptly after it learns that the SEC will not review the registration statement
or after it has satisfied comments received from the SEC. With respect to each
Free Writing Prospectus or other materials to be included in the Disclosure
Package, ensure that no Registrable Securities be sold “by means of” (as defined
in Rule 159A(b) under the Securities Act) such Free Writing Prospectus or other
materials without the prior written consent of the Selling Holders of the
Registrable Securities covered by such registration statement, which Free
Writing Prospectuses or other materials shall be subject to the review of
counsel to such Selling Holders, and make all required filings of all Free
Writing Prospectuses with the SEC;
          (c) Copies. Furnish to the Selling Holders and to any underwriter of
such Registrable Securities such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus, summary
prospectus and Free Writing Prospectus), in conformity with the requirements of
the Securities Act, such documents incorporated by reference in such
registration statement or prospectus, and such other documents, as such Selling
Holders or such underwriter may reasonably request, and upon request a copy of
any and all transmittal letters or other correspondence to or received from, the
SEC or any other Governmental Entity or self regulatory body or other body
having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering;
          (d) Blue Sky. Register and qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by the Selling Holders and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such Selling Holders to consummate the disposition in such jurisdictions
of the Registrable Securities owned by such Selling Holder; provided, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;
          (e) Delivery of Certain Documents. (i) Furnish to each Selling Holder
and to any underwriter of such Registrable Securities an opinion of counsel for
the Company (which opinion (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, or, in the case of a
non-underwritten offering, to the Selling Holders) addressed to each Selling
Holder and any underwriter of such Registrable Securities and dated the date of
the closing under the underwriting agreement (if any) (or if such offering is
not underwritten, dated the effective date of the applicable registration
statement) covering the matters customarily covered in opinions requested in
sales of securities or underwritten offerings, (ii) furnish to each Selling
Holder and any underwriter of such Registrable Securities a “cold comfort” and
“bring-down” letter addressed to each Selling Holder and any underwriter of such
Registrable Securities and

40



--------------------------------------------------------------------------------



 



signed by the independent public accountants who have audited the financial
statements of the Company included in such registration statement, in each such
case covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) as are customarily covered in
accountants’ letters delivered to underwriters in underwritten public offerings
of securities and such other matters as any Selling Holder may reasonably
request and, in the case of such accountants’ letter, with respect to events
subsequent to the date of such financial statements and (iii) cause such
authorized officers of the Company to execute customary certificates as may be
requested by any Selling Holder or any underwriter of such Registrable
Securities;
          (f) Notification of Certain Events; Corrections. Promptly notify the
Selling Holders and any underwriter of such Registrable Securities in writing
(i) of the occurrence of any event as a result of which the registration
statement or the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) of any request by the SEC or any other regulatory body or other
body having jurisdiction for any amendment of or supplement to any registration
statement or other document relating to such offering, and (iii) if for any
other reason it shall be necessary to amend or supplement such registration
statement or prospectus in order to comply with the Securities Act and, in any
such case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such registration statement or
prospectus which will correct such statement or omission or effect such
compliance;
          (g) Notice of Effectiveness. Notify the Selling Holders and the lead
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as promptly as reasonably practicable after notice thereof is received
by the Company (i) when the applicable registration statement or any amendment
thereto has been filed or becomes effective and when the applicable prospectus
or any amendment or supplement thereto has been filed, (ii) of any comments by
the SEC, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or any order preventing or
suspending the use of any preliminary or final prospectus or the initiation or
threat of any proceedings for such purposes and (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for offering or sale in any jurisdiction or the
initiation or threat of any proceeding for such purpose;
          (h) Stop Orders. Use its reasonable best efforts to prevent the entry
of, and use its best efforts to obtain as promptly as reasonably practicable the
withdrawal of, any stop order with respect to the applicable registration
statement or other order suspending the use of any preliminary or final
prospectus;
          (i) Plan of Distribution. Promptly incorporate in a prospectus
supplement or post-effective amendment to the applicable registration statement
such information as the lead underwriter or underwriters, if any, and the
Selling Holders holding a majority of each class of Registrable Securities being
sold agree (with respect

41



--------------------------------------------------------------------------------



 



to the relevant class) should be included therein relating to the plan of
distribution with respect to such class of Registrable Securities; and make all
required filings of such prospectus supplement or post-effective amendment as
promptly as reasonably practicable after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
          (j) Other Filings. Use its reasonable best efforts to cause the
Registrable Securities covered by the applicable registration statement to be
registered with or approved by such other Governmental Entities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;
          (k) FINRA Compliance. Cooperate with each Selling Holder and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;
          (l) Listing. Use its reasonable best efforts to cause all such
Registrable Securities registered pursuant to such registration to be listed and
remain on each securities exchange and automated interdealer quotation system on
which identical securities issued by the Company are then listed;
          (m) Transfer Agent; Registrar; CUSIP Number. Provide a transfer agent
and registrar for all Registrable Securities registered pursuant to such
registration and a CUSIP number for all such Registrable Securities, in each
case not later than the effective date of the applicable registration statement;
          (n) Compliance; Earnings Statement. Otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the SEC, and make
available to each Selling Holder, as soon as reasonably practicable, an earning
statement covering the period of at least twelve months, but not more than
eighteen months, beginning with the first month after the effective date of the
applicable registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;
          (o) Road Shows. To the extent reasonably requested by the lead or
managing underwriters in connection with an underwritten offering pursuant to
Section 5.1 (including a Form S-3 underwritten offering pursuant to
Section 5.3), send appropriate officers of the Company to attend any “road
shows” scheduled in connection with any such underwritten offering, with all out
of pocket costs and expenses incurred by the Company or such officers in
connection with such attendance to be paid by the Company;
          (p) Certificates. Unless the relevant securities are issued in
book-entry form, furnish for delivery in connection with the closing of any
offering of Registrable Securities pursuant to a registration effected pursuant
to this Article V unlegended certificates representing ownership of the
Registrable Securities being sold in such

42



--------------------------------------------------------------------------------



 



denominations as shall be requested by any Selling Holder or the underwriters of
such Registrable Securities (it being understood that the Selling Holders will
use their reasonable best efforts to arrange for delivery to the Depository
Trust Company); and
          (q) Reasonable Best Efforts. Use its reasonable best efforts to take
all other steps necessary to effect the registration of the Registrable
Securities contemplated hereby.
          Section 5.8 Underwriting; Due Diligence.
          (a) If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration requested under this
Article V, the Company shall enter into an underwriting agreement with such
underwriters for such offering, which agreement will contain such
representations and warranties by the Company and such other terms and
provisions as are customarily contained in underwriting agreements generally
with respect to secondary distributions to the extent relevant, including
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 5.9, and agreements as to the provision of
opinions of counsel and accountants’ letters to the effect and to the extent
provided in Section 5.7(e). The Selling Holders on whose behalf the Registrable
Securities are to be distributed by such underwriters shall be parties to any
such underwriting agreement, and the representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
underwriters, shall also be made to and for the benefit of such Selling Holders
and the conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such Selling Holders to the extent applicable. Subject to the following
sentence, such underwriting agreement shall also contain such representations
and warranties by such Selling Holders and such other terms and provisions as
are customarily contained in underwriting agreements with respect to secondary
distributions, when relevant. No Selling Holder shall be required in any such
underwriting agreement or related documents to make any representations or
warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements regarding such Selling
Holder’s title to Registrable Securities and any written information provided by
the Selling Holder to the Company expressly for inclusion in the related
registration statement.
          (b) In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this Article V, the Company shall make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by each Selling
Holder, by any managing underwriter or underwriters participating in any
disposition to be effected pursuant to such registration statement, and by any
attorney, accountant or other agent retained by any Selling Holder or any
managing underwriter, all pertinent financial and other records, pertinent
corporate documents and properties of the Company, and cause all of the
Company’s officers, directors and employees and the independent public
accountants who have certified the Company’s financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested

43



--------------------------------------------------------------------------------



 



by any such Selling Holders, managing underwriters, attorneys, accountants or
agents in connection with such registration statement as shall be necessary to
enable them to exercise their due diligence responsibility (subject to entry by
each party referred to in this clause (b) into customary confidentiality
agreements in a form reasonably acceptable to the Company).
          (c) In the case of an underwritten offering requested by the
Registration Parties pursuant to Section 5.1 or Section 5.3 or an Underwritten
Shelf Take-Down pursuant to Section 5.4, the price, underwriting discount and
other financial terms for the Registrable Securities of the related underwriting
agreement shall be determined by the Selling Holders holding a majority of the
Registrable Securities to be included in such offering. In the case of any
underwritten offering of securities by the Company pursuant to Section 5.2, such
price, discount and other terms shall be determined by the Company, subject to
the right of Selling Holders to withdraw their Registrable Securities from the
registration pursuant to Section 5.6(a).
          (d) Subject to Section 5.8(a), no Person may participate in an
underwritten offering (including an Underwritten Shelf Take-Down) unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to approve such
arrangements and (ii) completes and executes all customary questionnaires,
powers of attorney, indemnities, underwriting agreement and other documents
reasonably required under the terms of such underwriting arrangements.
          Section 5.9 Indemnification and Contribution.
          (a) Indemnification by the Company. In the case of each offering of
Registrable Securities made pursuant to this Article V, the Company agrees to
indemnify and hold harmless, to the extent permitted by Law, each Selling
Holder, each underwriter of Registrable Securities so offered and each Person,
if any, who controls or is alleged to control (within the meaning set forth in
the Securities Act) any of the foregoing Persons, the Affiliates of each of the
foregoing, and the officers, directors, partners, employees and agents of each
of the foregoing, against any and all losses, liabilities, costs (including
reasonable attorney’s fees and disbursements), claims and damages, joint or
several, to which they or any of them may become subject, under the Securities
Act or otherwise, including any amount paid in settlement of any litigation
commenced or threatened, insofar as such losses, liabilities, costs, claims and
damages (or actions or proceedings in respect thereof, whether or not such
indemnified Person is a party thereto) arise out of or are based upon any untrue
statement by the Company or alleged untrue statement by the Company of a
material fact contained in the registration statement (or in any preliminary,
final or summary prospectus included therein) or in the Disclosure Package, or
in any offering memorandum or other offering document relating to the offering
and sale of such Registrable Securities prepared by the Company or at its
direction, or any amendment thereof or supplement thereto, or in any document
incorporated by reference therein, or any omission by the Company or alleged
omission by the Company to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a prospectus
or preliminary prospectus, in light of the

44



--------------------------------------------------------------------------------



 



circumstances under which they were made) not misleading; provided, however,
that the Company shall not be liable to any Person in any such case to the
extent that any such loss, liability, cost, claim or damage arises out of or
relates to any untrue statement or alleged untrue statement, or any omission, if
such statement or omission shall have been made in reliance upon and in
conformity with information relating to such Person furnished in writing to the
Company by or on behalf of such Person expressly for inclusion in the
registration statement (or in any preliminary, final or summary prospectus
included therein), offering memorandum or other offering document, or any
amendment thereof or supplement thereto. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of any
such Person and shall survive the transfer of such securities.
          (b) Indemnification by Selling Holders. In the case of each offering
made pursuant to this Agreement, each Selling Holder, by exercising its
registration rights hereunder, agrees to indemnify and hold harmless, to the
extent permitted by Law, the Company, each other Selling Holder and each Person,
if any, who controls or is alleged to control (within the meaning set forth in
the Securities Act) any of the foregoing, any Affiliate of any of the foregoing,
and the officers, directors, partners, employees and agents of each of the
foregoing, against any and all losses, liabilities, costs (including reasonable
attorney’s fees and disbursements), claims and damages to which they or any of
them may become subject, under the Securities Act or otherwise, including any
amount paid in settlement of any litigation commenced or threatened, insofar as
such losses, liabilities, costs, claims and damages (or actions or proceedings
in respect thereof, whether or not such indemnified Person is a party thereto)
arise out of or are based upon any untrue statement made by such Selling Holder
of a material fact contained in the registration statement (or in any
preliminary, final or summary prospectus included therein) or in the Disclosure
Package relating to the offering and sale of such Registrable Securities
prepared by the Company or at its direction, or any amendment thereof or
supplement thereto, or any omission by such Selling Holder of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus or preliminary prospectus, in light of the
circumstances under which they were made) not misleading, but in each case only
to the extent that such untrue statement of a material fact occurs in reliance
upon and in conformity with, or such material fact is omitted from, information
relating to such Selling Holder furnished in writing to the Company by or on
behalf of such Selling Holder expressly for inclusion in such registration
statement (or in any preliminary, final or summary prospectus included therein)
or Disclosure Package, or any amendment thereof or supplement thereto.
          (c) Indemnification Procedures. Each party entitled to indemnification
under this Section 5.9 shall give notice to the party required to provide
indemnification promptly after such indemnified party has actual knowledge that
a claim is to be made against the indemnified party as to which indemnity may be
sought, and shall permit the indemnifying party to assume the defense of such
claim or litigation resulting therefrom and any related settlement and
settlement negotiations, subject to the limitations on settlement set forth
below; provided, that counsel for the indemnifying party, who shall conduct the
defense of such claim or any litigation resulting therefrom, shall be approved
by the indemnified party (whose approval shall not unreasonably be

45



--------------------------------------------------------------------------------



 



withheld), and the indemnified party may participate in such defense at such
party’s expense; and provided, further, that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations under this Section 5.9, except to the extent the indemnifying
party is actually prejudiced by such failure to give notice. Notwithstanding the
foregoing, an indemnified party shall have the right to retain separate counsel,
with the reasonable fees and expenses of such counsel being paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel or if the indemnifying party has failed to assume
the defense of such action. No indemnified party shall enter into any settlement
of any litigation commenced or threatened with respect to which indemnification
is or may be sought without the prior written consent of the indemnifying party
(such consent not to be unreasonably withheld). No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release, reasonably
satisfactory to the indemnified party, from all liability in respect to such
claim or litigation. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
          (d) Contribution. If the indemnification provided for in this
Section 5.9 shall for any reason be unavailable (other than in accordance with
its terms) to an indemnified party in respect of any loss, liability, cost,
claim or damage referred to therein, then each indemnifying party shall, in lieu
of indemnifying such indemnified party, contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, cost, claim or
damage in such proportion as shall be appropriate to reflect the relative fault
of the indemnifying party on the one hand and the indemnified party on the other
with respect to the statements or omissions which resulted in such loss,
liability, cost, claim or damage as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party on the one hand or the indemnified party on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by an indemnified party as a result of the loss, cost, claim, damage or
liability, or action in respect thereof, referred to above in this paragraph
(d) shall be deemed to include, for purposes of this paragraph (d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding anything in this
Section 5.9(d) to the contrary, no indemnifying party (other than the Company)
shall be required pursuant to this Section 5.9(d) to contribute any amount in
excess of the amount by which the net proceeds received by such

46



--------------------------------------------------------------------------------



 



indemnifying party from the sale of Registrable Securities in the offering to
which the losses of the indemnified parties relate exceeds the amount of any
damages which such indemnifying party has otherwise been required to pay by
reason of such untrue statement or omission. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 5.9(d)
were determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in
this Section.
          (e) Indemnification/Contribution under State Law. Indemnification and
contribution similar to that specified in the preceding paragraphs of this
Section 5.9 (with appropriate modifications) shall be given by the Company and
the Selling Holders and underwriters with respect to any required registration
or other qualification of securities under any state Law or governmental
authority.
          (f) Obligations Not Exclusive. The obligations of the parties under
this Section 5.9 shall be in addition to any liability which any party may
otherwise have to any other Person.
          (g) Survival. For the avoidance of doubt, the provisions of this
Section 5.9 shall survive any termination of this Agreement.
          (h) Limitation of Selling Holder Liability. The liability of any
Selling Holder under this Section 5.9 shall be several and not joint and in no
event shall the liability of any Selling Holder under this Section 5.9 be
greater in amount than the dollar amount of the net proceeds received by such
Selling Holder under the sale of the Registrable Securities giving rise to such
indemnification/contribution obligation.
          (i) Third Party Beneficiary. Each of the indemnified Persons referred
to in this Section 5.9 shall be a third party beneficiary of the rights
conferred to such Person in this Section.
          Section 5.10 Cooperation; Information by Selling Holder.
          (a) It shall be a condition of each Selling Holder’s rights under this
Article V that such Selling Holder cooperate with the Company by entering into
any undertakings and taking such other action relating to the conduct of the
proposed offering which the Company or the underwriters may reasonably request
as being necessary to insure compliance with federal and state securities laws
and the rules or other requirements of FINRA or which are otherwise customary
and which the Company or the underwriters may reasonably request to effectuate
the offering.
          (b) Each Selling Holder shall furnish to the Company such information
regarding such Selling Holder and the distribution proposed by such Selling
Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Article V. The Company shall have the right to
exclude from the registration any Selling Holder that does not comply with this
Section 5.10.

47



--------------------------------------------------------------------------------



 



          (c) At such time as an underwriting agreement with respect to a
particular underwriting is entered into, the terms of any such underwriting
agreement shall govern with respect to the matters set forth therein to the
extent inconsistent with this Article V; provided, that the indemnification
provisions of such underwriting agreement as they relate to the Selling Holders
are customary for registrations of the type then proposed and provide for
indemnification by such Selling Holders only with respect to written information
furnished by such Selling Holders.
          Section 5.11 Rule 144. Following a Public Offering, the Company shall
use its reasonable best efforts to ensure that the conditions to the
availability of Rule 144 under the Securities Act set forth in paragraph (c) of
Rule 144 shall be satisfied. The Company agrees to use its reasonable best
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act, at any
time after it has become subject to such reporting requirements. Upon the
request of any Registration Party for so long as such information is a necessary
element of such Person’s ability to avail itself of Rule 144, the Company will
deliver to such Person (i) a written statement as to whether it has complied
with such requirements and (ii) a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Person may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Person to sell any such securities without registration.
          Section 5.12 Holdback Agreement. Each of the Company and each Holder
of Registrable Securities (whether or not such Registrable Securities are
covered by a registration statement filed pursuant to Section 5.1 or
Section 5.2) agrees, if requested (pursuant to a timely written notice) by the
managing underwriter or underwriters in an underwritten offering, not to effect
any public sale or distribution of any of the Registrable Securities, including
a sale pursuant to Rule 144 (except as part of such underwritten offering),
during the period beginning ten days prior to, and ending up to 90 days (or such
lesser period applicable to Selling Holders that are selling in such offering)
after, the closing date of the underwritten offering made pursuant to such
registration statement. The foregoing provisions shall not apply to the Company
or any other Person if such Person is prevented by applicable statute or
regulation from entering into any such agreement; provided, however, that any
such Person shall undertake not to effect any public sale or distribution of the
class of securities covered by such registration statement (except as part of
the underwritten offering) during such period unless it has provided 60 days’
prior written notice of such sale or distribution to the managing underwriter.
          Section 5.13 Suspension of Sales. Each Selling Holder participating in
a registration agrees that, upon receipt of notice from the Company pursuant to
Section 5.7(f), such Selling Holder will discontinue disposition of its
Registrable Securities pursuant to such registration statement until receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 5.7(f), or until advised in writing by the Company that the use of the
prospectus may be resumed, as the case may be, and, if so directed by the
Company, such Selling Holder will deliver to the Company

48



--------------------------------------------------------------------------------



 



(at the Company’s expense) all copies, other than permanent file copies then in
such Selling Holder’s possession, of the prospectus covering such Registrable
Securities which are current at the time of the receipt of the notice of the
event described in Section 5.7(f).
          Section 5.14 Third Party Registration Rights. Nothing in this
Agreement shall be deemed to prevent the Company from providing registration
rights to any other Person on such terms as the Board deems desirable in its
sole discretion; provided, that so long as (i) the HF Stockholders collectively
own Shares representing at least 50% of the portion of the Voting Power (as
adjusted for stock splits and the like) represented by Shares owned by the HF
Stockholders immediately prior to the consummation of the IPO, such registration
rights are approved in writing by the HF Stockholders and (ii) the GA
Stockholders collectively own Shares representing at least 50% of the portion of
the Voting Power (as adjusted for stock splits and the like) represented by
Shares owned by the GA Stockholders immediately prior to the consummation of the
IPO, such registration rights are approved in writing by the GA Stockholders.
ARTICLE VI
TRANSFERS
          Section 6.1 Restrictions on Transfer.
          (a) From and after the date hereof no Institutional Stockholder shall,
nor shall its direct and indirect equity holders, Transfer all or any portion of
its Shares, directly or indirectly, without the prior written consent of the HF
Stockholders (in the case of a Transfer by the GA Stockholders), and the GA
Stockholders (in the case of a Transfer by the HF Stockholders) except for
Transfers (i) by any HF Stockholder to an HF Permitted Transferee (it being
understood that Class B Shares shall only be Transferred with the corresponding
Units), provided such HF Permitted Transferee executes and delivers to the
parties hereto a joinder in the form attached hereto as Exhibit C agreeing to be
bound by the terms and provisions of this Agreement, (ii) by any GA Stockholder
to a GA Permitted Transferee, provided such GA Permitted Transferee executes and
delivers to the parties hereto a joinder in the form attached as Exhibit C
agreeing to be bound by the terms and provisions of this Agreement, (iii) of
Class A Shares by an Institutional Stockholder in (x) a Tag-Along Sale
Transaction or pursuant to the exercise of Tag-Along Rights, in accordance with
Section 6.3 (including in a Transfer made in accordance with Rule 144 under the
Securities Act) or (y) in a Transfer not subject to Section 6.3 because such
Institutional Stockholder and its Affiliates collectively beneficially own less
than 5% of the outstanding Shares immediately prior to such Transfer, (iv) of
Class A Shares by an Institutional Stockholder in a Public Offering pursuant to
Article V or (v) of Class B Shares in an Exchange or to the Company in
accordance with Section 8.1(c) of the Amended EBS Master LLC Agreement (it being
understood that Class B Shares shall only be Transferred with the corresponding
Units).
          (b) From and after the date hereof, no eRx Stockholder shall Transfer
all or any portion of its Shares, directly or indirectly, without the prior
written consent of the HF Stockholders and the GA Stockholders except for
Transfers (i) to an eRx

49



--------------------------------------------------------------------------------



 



Permitted Transferee, provided such eRx Permitted Transferee executes and
delivers to the parties hereto a joinder in the form attached hereto as
Exhibit C agreeing to be bound by the terms and provisions of this Agreement (it
being understood that Class B Shares shall only be Transferred with the
corresponding Units), (ii) of Class A Shares pursuant to the exercise of
Tag-Along Rights in accordance with Section 6.3 (including in a Transfer made in
accordance with Rule 144 under the Securities Act), (iii) in accordance with
Rule 144 under the Securities Act, (iv) of Class A Shares in a Public Offering
or (v) of Class B Shares in an Exchange or to the Company in accordance with
Section 8.1(c) of the Amended EBS Master LLC Agreement (it being understood that
Class B Shares shall only be Transferred with the corresponding Units).
          (c) From and after the date hereof, no Management Stockholder shall
Transfer all or any portion of its Shares, directly or indirectly, without the
prior written consent of the HF Stockholders and the GA Stockholders except for
Transfers (i) to a Management Permitted Transferee, provided such Management
Permitted Transferee executes and delivers to the parties hereto a joinder in
the form attached hereto as Exhibit C agreeing to be bound by the terms and
provisions of this Agreement (it being understood that Class B Shares shall only
be Transferred with the corresponding Units), (ii) of Class A Shares pursuant to
the exercise of Tag-Along Rights in accordance with Section 6.3 (including in a
Transfer made in accordance with Rule 144 under the Securities Act), (iii) in
accordance with Rule 144 under the Securities Act, (iv) of Class A Shares in a
Public Offering or (v) of Class B Shares in an Exchange or to the Company in
accordance with Section 8.1(c) of the Amended EBS Master LLC Agreement (it being
understood that Class B Shares shall only be Transferred with the corresponding
Units).
          (d) If, notwithstanding the other provisions of this Section 6.1, all
or any portion of a Stockholder’s Shares are Transferred in violation of the
other provisions of this Section 6.1, involuntarily, by operation of law or
otherwise, then without limiting any other rights and remedies available to the
other parties under this Agreement or otherwise, the Transferee of such Shares
(or portion thereof) shall not be permitted to become a party to this Agreement
as an Institutional Stockholder, eRx Stockholder or Management Stockholder, as
the case may be, as set forth in Section 6.2, or be entitled to any rights as an
Institutional Stockholder, eRx Stockholder or Management Stockholder hereunder,
as the case may be, and, in the case of an Institutional Stockholder, the
Institutional Stockholder whose Shares have been Transferred in violation of the
other provisions of this Section 6.1 shall, together with its Affiliates, lose
all rights it may have pursuant to Section 2.1, but will continue to be bound by
all obligations hereunder, unless each Institutional Stockholder consents in
writing to such Transferee becoming an Institutional Stockholder, which consent
shall be granted or withheld in each Institutional Stockholder’s sole
discretion. Any attempted or purported Transfer of all or a portion of the
Shares held by such Stockholder in violation of this Section 6.1 shall be null
and void and of no force or effect whatsoever, such Stockholder will not be
treated as an owner of Shares for purposes of this Agreement or otherwise, and
the Company will not register such Transfer of Shares.
          (e) If any Permitted Transferee to which Shares have been Transferred
in accordance with this Agreement ceases to be a Permitted Transferee of such

50



--------------------------------------------------------------------------------



 



Stockholder, such Permitted Transferee shall, and the relevant Stockholder shall
cause such Permitted Transferee to, Transfer back to such Stockholder (or to
another Permitted Transferee of such Stockholder) any Shares it owns on or prior
to the date that such Permitted Transferee ceases to be a Permitted Transferee
of such Stockholder.
          Section 6.2 Transferee Stockholders. A Transferee of Shares pursuant
to this Article VI who is a Permitted Transferee shall, in each case, become an
Institutional Stockholder, Management Stockholder or eRx Stockholder, as the
case may be, subject to Section 7.6, and must (a) satisfy the requirements of
this Article VI, including Section 6.1, (b) execute a joinder in the form
attached hereto as Exhibit C agreeing to be bound by the terms and provisions of
this Agreement and assuming all of the Transferor’s then existing and future
Liabilities arising under or relating to this Agreement, and (c) represent that
the Transfer was made in accordance with all applicable securities laws and
regulations. Unless agreed to in writing by all Institutional Stockholders, the
joinder by a Stockholder to this Agreement shall not result in the release of
the Transferor from any Liability that the Transferor may have to each remaining
Stockholder or to the Company under this Agreement or any other written
agreement, contract, lease, sublease, license, sublicense, obligation, promise
or undertaking between the Company or any of its Subsidiaries, on the one hand,
and such Transferor or any of its Affiliates, on the other hand. Written notice
of joinder of a Person to this Agreement as a Stockholder shall be sent promptly
by the Transferor to each remaining Stockholder and the Company.
          Section 6.3 Tag-Along Right.
          (a) In connection with any direct or indirect Transfer (other than
(x) a Public Offering pursuant to Article V, which shall be governed by the
provisions of Article V, (y) a distribution of Equity Securities of the Company
by any Institutional Stockholder to its members, partners, unitholders or
stockholders, and (z) an Exchange) for value of any Class A Shares (including
any Class A Shares issuable or issued upon conversion or exchange of other
securities of the Company or any of its Subsidiaries) by (i) a GA Stockholder
that, together with all other GA Stockholders, beneficially owns at least 5% of
the outstanding Shares immediately prior to such Transfer, to any Person other
than a GA Permitted Transferee or (ii) an HF Stockholder that, together with all
other HF Stockholders, beneficially owns at least 5% of the outstanding Shares
immediately prior to such Transfer, to any Person other than an HF Permitted
Transferee (such proposed Transferor, in either case, a “Tag-Along Seller” and
such proposed Transfer, a “Tag-Along Sale Transaction”), each other
Institutional Stockholder, each Management Stockholder and each eRx Stockholder
(an “Other Stockholder”) shall have the right to sell a proportionate amount of
its vested Class A Shares (including any Class A Shares issuable or issued upon
conversion or exchange of vested other securities of the Company or any of its
Subsidiaries) based on the relative number of such Class A Shares owned by such
Other Stockholder, subject to the priorities set forth in Article IV with
respect to the GA Stockholders and HF Stockholders, to such third party for the
same price per Class A Share and on the same other terms and conditions as are
applicable to the Tag-Along Seller, including that any such Other Stockholder
will be required to make the same representations, warranties or
indemnifications (and, if necessary, to contribute

51



--------------------------------------------------------------------------------



 



proceeds to an escrow account to secure any such indemnification claims) on a
several and pro rata basis (in proportion to the number of Shares being
Transferred by each) with all other participating Stockholders with respect to
its Class A Shares, and to take on any other recourse or liability, as
applicable to the Tag-Along Seller in connection with such Tag-Along Sale
Transaction (a “Tag-Along Right”); provided, however, that no Other Stockholder
will be required to enter into non-competition or similar agreements or take on
any other recourse, indemnification obligations or liability, other than with
respect to a proportionate holdback, escrow or similar arrangement; provided,
further that the proceeds of any Transfer of Escrowed Shares by an eRx
Stockholder shall remain subject to the Escrow Agreement in accordance with the
terms thereof.
          (b) If the Tag-Along Seller wishes to complete a Tag-Along Sale
Transaction, the Tag-Along Seller will send a notice to the Other Stockholders
(a “Sale Notice”), which Sale Notice shall describe in reasonable detail the
proposed Tag-Along Sale Transaction, including the price and material terms
thereof. In determining the price for purposes of the foregoing sentence, there
shall be taken into account any other consideration to be received, directly or
indirectly, from the Transferee or its Affiliates, by the Tag-Along Seller or
its Affiliates in connection with or relating to the Tag-Along Sale Transaction.
Each Other Stockholder receiving the Sale Notice will have the right to exercise
its Tag-Along Right by written notice (a “Tag-Along Notice”) given by such Other
Stockholder to the Tag-Along Seller which shall state the portion of such Other
Stockholder’s Class A Shares to be sold. An Other Stockholder must elect to
exercise its Tag-Along Right under this Section 6.3(b) by delivering a Tag-Along
Notice to the Tag-Along Seller in writing within ten Business Days of the
receipt of a Sale Notice. Upon receipt of a Tag-Along Notice, each such Other
Stockholder shall be irrevocably obligated to Transfer a pro rata portion of its
Class A Shares (and the corresponding portion of its Class A Shares) for a
purchase price equal to the purchase price per Class A Share described in the
Sale Notice, and upon the other terms and conditions of such transaction (and
otherwise take all reasonably necessary action to cause consummation of the
proposed transaction and becoming a party to the transfer agreement).
          (c) If any Other Stockholder elects not to exercise or fails to
exercise its Tag-Along Right within ten Business Days of receipt of the Sale
Notice, the Tag-Along Seller may, within 90 days after delivery of the Sale
Notice to the Other Stockholders, consummate the Tag-Along Sale Transaction on
the terms and conditions described in the Sale Notice and without selling any
portion of the Class A Shares held by any Other Stockholder so electing not to
or failing to exercise its Tag-Along Right. If the terms and conditions of the
Tag-Along Sale Transaction are revised to be more favorable to the Tag-Along
Seller than those described in the Sale Notice, the proposed Tag-Along Sale
Transaction to be conducted will be considered a separate Tag-Along Sale
Transaction and shall be subject to the Tag-Along Right and shall require
compliance by the Tag-Along Seller with the procedure described in this
Section 6.3.
          (d) Notwithstanding the provisions of Section 6.3(b) and
Section 6.3(c), in the event of a Tag-Along Sale Transaction that is a sale in a
broker’s transaction (as defined in subsection (f) of Rule 144 under the
Securities Act), the Tag-Along Seller shall not be required to specify the
proposed price in the Sale Notice. The

52



--------------------------------------------------------------------------------



 



Tag-Along Seller shall instead be required to cooperate with the Other
Stockholders in order to permit any Other Stockholder delivering a Tag-Along
Notice to sell a proportionate amount of its Class A Shares, subject to the
priorities set forth in Article IV with respect to the GA Stockholders and HF
Stockholders, for the same price per Class A Share and on the same other terms
and conditions as are applicable to the Tag-Along Seller in such broker’s
transaction. No Tag-Along Seller shall Transfer all or any portion of its Shares
in a Tag-Along Transaction in accordance with Rule 144 under the Securities Act
unless (i) if an HF Stockholder, Management Stockholder or eRx Stockholder that
holds units of EBS Master elects to exercise its Tag-Along Right, a Form S- 3
Shelf Registration Statement permitting such HF Stockholder, Management
Stockholder or eRx Stockholder to participate in the Tag-Along Transaction shall
then be effective and (ii) each Other Stockholder (excluding an HF Stockholder,
Management Stockholder or eRx Stockholder that holds units of EBS Master)
electing to exercise its Tag-Along Right is otherwise then also able to Transfer
its Shares in such Tag-Along Transaction without having to register such Shares
pursuant to the Securities Act.
          Section 6.4 Legend.
          (a) Each certificate representing a Share, if any, will be stamped or
otherwise imprinted with a legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THESE
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SUCH ACT.
THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE STOCKHOLDERS’ AGREEMENT OF EMDEON INC. DATED AS OF AUGUST 5,
2009, AMONG THE STOCKHOLDERS LISTED THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED
AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER OF THESE SECURITIES WILL BE
VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER OF SUCH SECURITIES.”
          (b) If any Class A Shares shall be either (i) disposed of pursuant to
a registration statement that has been declared effective by the SEC or
(ii) sold under circumstances in which all of the applicable conditions of
Rule 144 are met, the Company, upon the written request of the holder thereof,
shall issue to such holder a new certificate evidencing such Class A Shares
without the legend required by Section 6.4(a) endorsed thereon. If any Class A
Shares cease to be subject to any and all restrictions on

53



--------------------------------------------------------------------------------



 



Transfer set forth in this Agreement, the Company, upon the written request of
the holder thereof, shall issue to such holder a new certificate evidencing such
Class A Shares without the second sentence of the legend required by
Section 6.4(a) endorsed thereon.
          Section 6.5 Further Limits on Transfer or Issuance of Class B Shares.
The parties each acknowledge and agree that no Class B Shares may be Transferred
unless a corresponding number of units of EBS Master are Transferred therewith
(including any issuances or transfers of Class B Shares, held in treasury or
otherwise, by the Company or any of its Subsidiaries) and that the Company will
not register any Transfer of Class B Shares that does not satisfy this
Section 6.5.
ARTICLE VII
GENERAL
          Section 7.1 Certificate of Incorporation. The Amended and Restated
Certificate of Incorporation of the Company, a copy of which (as in effect on
the IPO Date) is attached hereto as Exhibit A, as may be amended, supplemented
and/or restated from time to time, shall provide (a) that the Company elects not
to be governed by Section 203 of the DGCL and (b) for a renunciation of
corporate opportunities presented to the GA Stockholders and the HF Stockholders
(and their respective Affiliates and Director nominees) to the extent permitted
by Section 122(17) of the DGCL and substantially on the terms and conditions set
forth in Exhibit A. Nothing herein or in the Amended and Restated Certificate of
Incorporation of the Company shall entitle any class of Shares to a separate
class vote (x) in respect of any merger, consolidation, reorganization or
similar event that constitutes a Disposition Event (as defined in the Amended
and Restated Certificate of Incorporation of the Company as in effect on the IPO
Date) in which holders of Class B Common Stock are required to exchange Class B
Common Stock and Units pursuant to Section 3.7(h) of the Amended EBS Master LLC
Agreement and receive consideration in such Disposition Event in accordance with
the terms of the Amended EBS Master LLC Agreement as in effect prior to such
Disposition Event, or (y) in respect of the issuance of any new class or series
of preferred stock of the Company that does not by its terms alter or change the
express terms of any of the Class A Shares or Class B Shares.
          Section 7.2 Covenants with respect to EBS Master.
          (a) Except with the prior written consent of all of the GA
Stockholders and the HF Stockholders:

  (i)   the Company shall, and shall cause EBS Master to, comply with all terms
and provisions of the Amended EBS Master LLC Agreement (including, for the
avoidance of doubt, rights and obligations with respect to (i) the issuance,
redemption and repurchase of Equity Securities, (ii) consideration payable and
ability to participate in a tender or exchange offer, Reclassification Event,
Pubco Offer or other Disposition Event (as such terms are defined in the

54



--------------------------------------------------------------------------------



 



      Amended EBS Master LLC Agreement), (iii) dividends and distributions and
(iv) Transfer of units of EBS Master); and

  (ii)   the Amended EBS Master LLC Agreement after it first takes effect shall
not be amended, supplemented and/or modified and no provision thereof shall be
waived.

          The Parties hereto acknowledge and agree that nothing in this
Section 7.2(a) shall affect the rights of the members of EBS Master under the
Amended EBS Master LLC Agreement.
          (b) The Company shall cause EBS Master to make any and all
distributions required by Section 5.1(c) of the Amended EBS Master LLC Agreement
prior to commencement of any dissolution, winding up or liquidation of EBS
Master pursuant to Section 10.1 of the Amended EBS Master LLC Agreement.
          Section 7.3 Amendments; Waivers. The terms and provisions of this
Agreement may be waived, modified or amended only with the written approval of
(a) the Company, (b) GA Stockholders holding Shares with a majority of the
Voting Power of all Shares then held by the GA Stockholders and (c) HF
Stockholders holding Shares with a majority of the Voting Power of all Shares
then held by the HF Stockholders; provided, however, that the written approval
of (x) the Management Stockholders holding Shares with a majority of the portion
of the Voting Power represented by all Shares then held by the Management
Stockholders shall be required for any amendment or modification to Article V,
Article VI or to this Section 7.3, in each case solely insofar as such amendment
or modification (individually or when aggregated with all such amendments and
modifications) materially and adversely alters the rights, remedies or
obligations of the Management Stockholders relative to the rights, remedies and
obligations of the Institutional Stockholders and (y) eRx Stockholders holding
Shares with a majority of the portion of the Voting Power represented by all
Shares then held by the eRx Stockholders shall be required for any amendment or
modification to Article V, Article VI or to this Section 7.3, in each case
solely insofar as such amendment or modification (individually or when
aggregated with all such amendments and modifications) materially and adversely
alters the rights, remedies or obligations of any eRx Stockholders relative to
the rights, remedies and obligations of the Institutional Stockholders.
Notwithstanding the foregoing, (i) the Company, (ii) GA Stockholders holding
Shares with a majority of the Voting Power of all Shares then held by the GA
Stockholders and (iii) HF Stockholders holding Shares with a majority of the
Voting Power of all Shares then held by the HF Stockholders, may amend this
Agreement pursuant to Section 2.3 of the Reorganization Agreement (as defined in
the Amended EBS Master LLC Agreement) without the consent of any other Person.
No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

55



--------------------------------------------------------------------------------



 



          Section 7.4 Termination.
          (a) The provisions of this Agreement shall terminate as follows:

  (i)   the provisions of Article II, clause (a) of Section 7.1 and
Section 7.2(a)(ii) shall terminate at such time as (x) the GA Stockholders
collectively own less than 5% of the Voting Power and (y) the HF Stockholders
collectively own less than 5% of the Voting Power;     (ii)   the provisions of
Article IV and Article VI shall terminate at such time as either: (A) the GA
Stockholders collectively own less than 25% of the Voting Power and the HF
Stockholders collectively own less than 25% of the Voting Power or (B) the
two-year anniversary of the IPO Date has passed;     (iii)   the provisions of
Article V shall terminate with respect to any Institutional Stockholder,
Management Stockholder or eRx Stockholder, as the case may be, at such time as
such Institutional Stockholder, Management Stockholder or eRx Stockholder ceases
to own any Shares; provided, however, that Section 5.9 shall survive such
termination to the extent applicable to such Institutional Stockholder,
Management Stockholder or eRx Stockholder with respect to any offering of
Registrable Securities completed on or before the date such Institutional
Stockholder, Management Stockholder or eRx Stockholder ceased to own any Shares;
and     (iv)   the provisions of clause (b) of Section 7.1 shall terminate at
such time as the Board no longer includes any nominees of the GA Stockholders
and the HF Stockholders.

          (b) Termination of any provisions of this Agreement shall not relieve
any party from any Liability for the breach of any obligations set forth in this
Agreement prior to such termination. Notwithstanding anything contained herein
to the contrary, the provisions of Section 7.3 through Section 7.20 shall
survive any termination of any provisions of this Agreement.
          Section 7.5 Further Assurances. Each party agrees that it will from
time to time, upon the reasonable request of another party, execute such
documents and instruments and take such further action as may be required to
accomplish the purposes of this Agreement.

56



--------------------------------------------------------------------------------



 



          Section 7.6 Binding Effect; Assignment.
          (a) Subject to Section 7.6(b), all of the terms and provisions of this
Agreement shall be binding upon the parties and their respective heirs,
successors and permitted assigns.
          (b) Neither this Agreement nor any right, remedy or Liability arising
hereunder or by reason hereof shall be assignable by any party pursuant to any
Transfer of Shares or otherwise, except (i) assignments by Institutional
Stockholders, Management Stockholders and eRx Stockholders in connection with
Transfers to Permitted Transferees in accordance with Section 6.1 and (ii) as
provided in Section 5.1(c).
          (c) The Management Stockholders and eRx Stockholders are parties
solely for the purposes of Article I, Article V, Section 6.1, Section 6.2,
Section 6.3, Section 6.4, Section 6.5 and Article VII and shall not have any
rights, remedies or obligations under any other provisions of this Agreement.
          (d) For any Person other than the Company whose name is set forth on
the signature pages hereto, in the event that such Person executes and delivers
this Agreement prior to such Person owning any shares of capital stock of the
Company or acquiring Class A Shares or Class B Shares pursuant to the
“Reorganization Transactions” contemplated by the Reorganization Agreement, the
applicable provisions of this Agreement shall become binding upon such Person
when such Person first acquires shares of capital stock of the Company.
          Section 7.7 Entire Agreement. This Agreement, together with all
Exhibits and Schedules hereto and thereto and all other agreements referenced
therein and herein, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein and therein.
          Section 7.8 Rights of Stockholders Independent. The rights available
to the Institutional Stockholders and Management Stockholders under this
Agreement and at law shall be deemed to be several and not dependent on each
other and each such right accordingly shall be construed as complete in itself
and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by an Institutional Stockholder,
Management Stockholder and/or the Company from time to time and no such exercise
shall exhaust the rights or preclude another Institutional Stockholder or
Management Stockholder from exercising any one or more of such rights or
combination thereof from time to time thereafter or simultaneously.
          Section 7.9 Confidentiality. Subject to the final sentence of this
Section 7.9, each Institutional Stockholder recognizes and acknowledges that it
has and may in the future receive certain confidential and proprietary
information and trade

57



--------------------------------------------------------------------------------



 



secrets of the Company or any of its Subsidiaries, including confidential
information of the Company or any of its Subsidiaries regarding identifiable,
specific and discrete business opportunities being pursued by the Company or any
of its Subsidiaries (the “Confidential Information”). Each Institutional
Stockholder (on behalf of itself and, to the extent that such Institutional
Stockholder would be responsible for the acts of the following persons under
principles of agency law, its directors, officers, shareholders, partners,
employees, agents and members) agrees that it will not, during or after the term
of this Agreement, whether directly or indirectly through an Affiliate or
otherwise, take commercial or proprietary advantage of or profit from any
Confidential Information or disclose Confidential Information to any Person for
any reason or purpose whatsoever, except (a) to authorized directors, officers,
representatives, agents and employees of the Company or any of its Subsidiaries
and as otherwise may be proper in the course of performing such Institutional
Stockholder’s obligations, or enforcing such Institutional Stockholder’s rights,
under this Agreement and the agreements expressly contemplated hereby; (b) as
part of such Institutional Stockholder’s normal reporting, rating or review
procedure (including normal credit rating or pricing process), or in connection
with such Institutional Stockholder’s or such Institutional Stockholder’s
Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such Institutional Stockholder’s (or any of its Affiliates’)
Affiliates, auditors, attorneys or other agents; provided that no disclosure of
Confidential Information shall be made pursuant to this clause (b) unless the
recipient enters into an agreement not to disclose such Confidential Information
or is otherwise required to keep such Confidential Information confidential;
(c) to any bona fide prospective purchaser of the equity or assets of such
Institutional Stockholder or its Affiliates or the Shares held by such
Institutional Stockholder, or prospective merger partner of such Institutional
Stockholder or its Affiliates, provided that such purchaser or merger partner
acknowledges and agrees to be bound by the provisions of this Section 7.9 or
(d) as is required to be disclosed by order of a Governmental Entity, or by
subpoena, summons or legal process, or by Law (provided that, to the extent
permitted by Law, the Institutional Stockholder required to make such disclosure
shall provide to the Board prompt notice of such disclosure). For purposes of
this Section 7.9, “Confidential Information” shall not include any information
of which (x) such Person learns from a source other than the Company or any of
its Subsidiaries, or any of their representatives, employees, agents or other
service providers, and in each case who is not known by such Person to be bound
by a confidentiality obligation, or (y) is disclosed in a prospectus or other
documents for dissemination to the public. The provisions of this Section 7.9
shall continue in effect against each Institutional Stockholder so long such as
such Institutional Stockholder continues to be an Institutional Stockholder and
for a period of five years thereafter.
          Section 7.10 Governing Law. This Agreement, the legal relations
between the parties and any claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Entity, whether
contractual or non-contractual, instituted by any party with respect to matters
arising under or growing out of or in connection with or in respect of this
Agreement shall be governed by and construed in accordance with the Laws of the
State of Delaware applicable to contracts made and performed in such State and
without regard to conflicts of law doctrines, except

58



--------------------------------------------------------------------------------



 



to the extent that certain matters are preempted by federal law or are governed
as a matter of controlling law by the law of the jurisdiction of organization of
the respective parties.
          Section 7.11 Jurisdiction and Venue. The parties hereto hereby agree
and consent to be subject to the jurisdiction of any federal court of the
District of Delaware or the Delaware Court of Chancery over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement. The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action. Each of the parties hereto
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Legal Action by the mailing of copies thereof
by registered mail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail. Nothing in this Section 7.11 shall affect the
right of any party hereto to serve legal process in any other manner permitted
by Law.
          Section 7.12 Specific Enforcement. The parties hereto acknowledge that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may then be available.
          Section 7.13 Headings. The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.
          Section 7.14 Counterparts. This Agreement and any amendment hereto or
any other agreement (or document) delivered pursuant hereto may be executed in
one or more counterparts and by different parties in separate counterparts. All
of such counterparts shall constitute one and the same agreement (or other
document) and shall become effective (unless otherwise provided therein) when
one or more counterparts have been signed by each party and delivered to the
other party.
          Section 7.15 Notices. Any notice or other communication hereunder must
be given in writing and (a) delivered in person, (b) transmitted by facsimile or
telecommunications mechanism, provided, that any notice so given is also mailed
as provided in clause (c), or (c) mailed by certified or registered mail,
postage prepaid, receipt requested as follows:

59



--------------------------------------------------------------------------------



 



If to the HF Stockholders, addressed to it at:
c/o Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Facsimile: (415) 788-0176
Attention: General Counsel
With a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, CA 94304
Telephone: (650) 251- 5000
Facsimile: (650) 251-5002
Attention: Richard Capelouto, Esq.
If to the GA Stockholders, addressed to it at:
c/o General Atlantic Service Company, LLC
3 Pickwick Plaza
Greenwich, CT 06830
Telephone: (203) 629-8600
Facsimile: (203) 618-9207
Attention: Christopher G. Lanning, Esq.
With a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: Matthew W. Abbott, Esq.
If to the Company, addressed to:
3055 Lebanon Pike, Suite 1000
Nashville, TN 37214
Telephone: (615) 932-3000
Facsimile: (615) 340-6153
Attention: General Counsel
with copies (which shall not constitute notice) to the HF Stockholders and the
GA Stockholders;

60



--------------------------------------------------------------------------------



 



If to a Management Stockholder or an eRx Stockholder, to the address or
facsimile number set forth on the signature pages hereto with respect to such
Management Stockholder or such eRx Stockholder, as applicable;
or to such other address or to such other person as either party shall have last
designated by such notice to the other party. Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 7.15 and an appropriate answerback is received or, if transmitted after
4:00 p.m. local time on a Business Day in the jurisdiction to which such notice
is sent or at any time on a day that is not a Business Day in the jurisdiction
to which such notice is sent, then on the immediately following Business Day,
(ii) if given by mail, on the first Business Day in the jurisdiction to which
such notice is sent following the date three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, on the Business Day when actually received
at such address or, if not received on a Business Day, on the Business Day
immediately following such actual receipt.
          Section 7.16 Representation By Counsel; Interpretation. The parties
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.
          Section 7.17 Severability. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Agreement, to the extent permitted by Law shall
remain in full force and effect; provided, that the essential terms and
conditions of this Agreement for all parties remain valid, binding and
enforceable.
          Section 7.18 Expenses. The Company will reimburse each of the GA
Stockholders and the HF Stockholders for all reasonable out-of-pocket fees and
expenses incurred by each in connection with the transactions contemplated by
this Agreement.
          Section 7.19 Indemnification. The Company will indemnify, exonerate
and hold the Institutional Stockholders and each of their respective partners,
stockholders, members, directors, officers, fiduciaries, managers, controlling
Persons, employees and agents of each of the partners, stockholders, members,
directors, officers fiduciaries, managers, controlling Persons, employees and
agents of each of the foregoing (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
claims, liabilities, losses, damages and costs and other out-of-pocket expenses
in connection therewith (including reasonable attorneys’ fees and expenses)
incurred by the Indemnified Parties or any of them before or after the date of
this Agreement (collectively, the “Indemnified Liabilities”), arising out of any
actual or threatened action, cause of action, suit, or claim arising directly or
indirectly out of such Institutional Stockholder’s or its other Indemnified
Party’s actual, alleged or deemed control or ability to influence the Company or
any of its Subsidiaries or the actual or

61



--------------------------------------------------------------------------------



 



alleged act or omission of such Institutional Stockholder’s Director nominee(s)
including for any alleged act or omission arising out of or in connection with
the IPO (other than any such Indemnified Liabilities that arise out of any
breach of this Agreement by such Indemnified party or other related Persons);
provided that if and to the extent that the foregoing undertaking may be
unavailable or unenforceable for any reason, the Company hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. The rights of
any Indemnified Party to indemnification hereunder will be in addition to any
other rights any such Person may have under any other agreement or instruction
to which such Indemnified Party is or becomes a party or is or otherwise becomes
a beneficiary or under law or regulation or under the certificate of
incorporation or bylaws of the Company or any of its Subsidiaries and shall
extend to such Indemnified Party’s successors and assigns. Each of the
Indemnified Parties shall be a third party beneficiary of the rights conferred
to such Indemnified Party in this Section 7.19.
          Section 7.20 No Third Party Beneficiaries. Except as expressly
provided in Section 3.1, Section 5.9 and Section 7.19, nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and permitted assigns, any
rights or remedies under this Agreement or otherwise create any third party
beneficiary hereto.
[Signatures on Next Page]

62



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Stockholders’ Agreement to be executed by its duly authorized officers as of the
day and year first above written.

            COMPANY:

EMDEON INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Executive Vice President,
General Counsel and Secretary.     

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            INSTITUTIONAL STOCKHOLDERS:

HELLMAN & FRIEDMAN CAPITAL ASSOCIATES VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,         its General Partner
      By:   Hellman & Friedman LLC,         its General Partner            By:  
/s/ Allen Thorpe         Name:   Allen Thorpe        Title:   Managing Director 
              HELLMAN & FRIEDMAN CAPITAL EXECUTIVES VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,         its General Partner 
          By:   Hellman & Friedman LLC,         its General Partner             
By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:   Managing
Director                HFCP VI DOMESTIC AIV, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,         its General Partner 
              By:   Hellman & Friedman LLC,         its General Partner         
    By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:   Managing
Director   

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            H&F HARRINGTON AIV II, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,         its General Partner 
          By:   Hellman & Friedman LLC,         its General Partner           
By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:   Managing
Director        HELLMAN & FRIEDMAN INVESTORS VI, L.P.
      By:   Hellman & Friedman LLC,         its General Partner             
By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:   Managing
Director   

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GENERAL ATLANTIC PARTNERS 83, L.P.
            By:   General Atlantic GenPar, L.P.,         its General Partner   
        By:   General Atlantic LLC,         its General Partner               
By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy        Title:  
Managing Director
      GENERAL ATLANTIC PARTNERS 84, L.P.
      By:   General Atlantic GenPar, L.P.,         its General Partner         
  By:   General Atlantic LLC,         its General Partner            By:   /s/
Thomas J. Murphy         Name:   Thomas J. Murphy        Title:   Managing
Director                GAP Coinvestments CDA, L.P.
      By:   General Atlantic LLC,         its General Partner            By:  
/s/ Thomas J. Murphy         Name:   Thomas J. Murphy        Title:   Managing
Director   

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GAP-W, LLC
      By:   General Atlantic GenPar, L.P.,         its Manager               
By:   General Atlantic LLC,         its General Partner            By:   /s/
Thomas J. Murphy         Name:   Thomas J. Murphy        Title:   Managing
Director                GAPSTAR, LLC
      By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy       
Title:   Vice President and CFP                GAP Coinvestments III, LLC
      By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy       
Title:   Managing Member                GAP Coinvestments IV, LLC
      By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy       
Title:   Managing Member        GAPCO GmbH & Co. KG
      By:   GAPCO Management GMBH,         its General Partner             
By:   /s/ Thomas J. Murphy         Name:   Thomas J. Murphy        Title:  
Procuration Officer   

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            MANAGEMENT STOCKHOLDERS:
      By:   /s/ Tracy L. Bahl         Name:   Tracy L. Bahl        Address:
Facsimile:              By:   /s/ Edward Caldwell         Name:   Edward
Caldwell        Address:
Facsimile:              By:   /s/ Patrick Coughlin         Name:   Patrick
Coughlin        Address:
Facsimile:              By:   /s/ Damien Creavin         Name:   Damien Creavin 
      Address:
Facsimile:              By:   /s/ Dinyar S. Devitre         Name:   Dinyar S.
Devitre        Address:
Facsimile:              By:   /s/ J. Philip Hardin         Name:   J. Philip
Hardin        Address:
Facsimile:              By:   /s/ Jim D. Kever         Name:   Jim D. Kever     
  Address:
Facsimile:     

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Sajid A. Khan         Name:   Sajid A. Khan       
Address:
Facsimile:              By:   /s/ George I. Lazenby, IV         Name:   George
I. Lazenby, IV        Address:
Facsimile:              By:   /s/ Frank J. Manzella         Name:   Frank J.
Manzella        Address:
Facsimile:              By:   /s/ Bob A. Newport Jr.         Name:   Bob A.
Newport Jr.        Address:
Facsimile:              By:   /s/ Philip M. Pead         Name:   Philip M. Pead 
      Address:
Facsimile:              By:   /s/ Ben Scully         Name:   Ben Scully       
Address:
Facsimile:              By:   /s/ Ryan L. Smith         Name:   Ryan L. Smith   
    Address:
Facsimile:              By:   /s/ Gregory Stevens         Name:   Gregory
Stevens        Address:
Facsimile:     

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Gary D. Stuart         Name:   Gary D. Stuart       
Address:
Facsimile:     

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            ERX STOCKHOLDERS
      /s/ James Fehring       Name:   James Fehring      Address:
Facsimile:              /s/ Barry Guld       Name:   Barry Guld      Address:
Facsimile:              /s/ Michael Ingram       Name:   Michael Ingram     
Address:
Facsimile:     

                  LYLE HOLDINGS, LP
      By:  /s/ Mark Lyle         Name:   Mark Lyle        Title:   President and
Member        Address:         Facsimile:      

                        /s/ Kevin Mahoney       Name:   Kevin Mahoney     
Address:
Facsimile:     

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            NATIONAL HEALTH SYSTEMS, INC.
      By:   /s/ Michael Ingram         Name:   Michael Ingram        Title:  
EVP & CFO        Address:        Facsimile:     

                  NOW TECHNOLOGY, INC.
      By:   /s/ Marty Monroe         Name:   Marty Monroe        Title:   Vice
President        Address:        Facsimile:     

                  /s/ Richard Sage       Name:   Richard Sage      Address:
Facsimile:     

[Signature Page to the Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED & RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BY-LAWS OF THE COMPANY
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF JOINDER TO STOCKHOLDERS’ AGREEMENT
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement, dated as of August 5, 2009 (the “Stockholders’
Agreement”), by and among Emdeon Inc., Hellman & Friedman Capital Associates VI,
L.P., Hellman & Friedman Capital Executives VI, L.P., HFCP VI Domestic AIV,
L.P., H&F Harrington AIV II, L.P., Hellman & Friedman Investors VI, L.P.,
General Atlantic Partners 83, L.P., General Atlantic Partners 84, L.P., GAP-W,
LLC, GapStar, LLC, GAPCO GmbH & Co. KG, GAP Coinvestments CDA, L.P., GAP
Coinvestments III, LLC, GAP Coinvestments IV, LLC, the Management Stockholders
named therein and the eRx Stockholders named therein, as the same may be
amended, supplemented and/or restated from time to time. Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
such terms in the Stockholders’ Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have those
rights of [Insert if Transferee is a GA Permitted Transferee—a “GA Stockholder”
and] [Insert if Transferee is an HF Permitted Transferee—an “HF Stockholder”
and] [Insert if Transferee is a GA Permitted Transferee or an HF Permitted
Transferee—an “Institutional Stockholder”] [Insert if Transferee is a Management
Permitted Transferee—a “Management Stockholder”] [Insert if Transferee is an eRx
Permitted Transferee—an “eRx Stockholder”] that are stated in the Stockholders’
Agreement as being applicable to such Joining Party. The Joining Party hereby
(i) ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Stockholders’ Agreement, and
(ii) assumes all of the Transferor’s existing and future Liabilities arising
under or relating to the Stockholders’ Agreement.
This Joinder Agreement is for the benefit of the parties to the Stockholders’
Agreement. The Joining Party hereby agrees, upon executing this Joinder
Agreement, to deliver a copy of the executed Joinder Agreement to each party to
the Stockholders’ Agreement in accordance with Section 7.15 thereto.
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

          Date: _______________
        [NAME OF JOINING PARTY]
      By:           Name:           Title:           Address for notices:    

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
SPECIFIED VALUE AND TARGET
     “Specified Value” means the initial public offering price per share of the
Class A Shares in the IPO.
     “Target” means a price per share of Class A Shares as agreed to by the GA
Stockholders and the HF Stockholders and set forth in a written notice delivered
to the Company prior to pricing the IPO.

 